DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on July 18, 2022, claims 1, 8, and 14 were amended.  
Claims 1-18 and 20 are currently pending and under examination, of which claims 1, 8, and 14 are independent claims. 

Response to Amendments
Applicant’s amendments to the claims have overcome the objections previously set forth.

Response to Arguments  
Addressing the 35 USC 101 rejection presented in the Non-Final Office Action, on page 9 of the Amendment, the following is argued:
Applicant respectfully submits that the claimed invention cannot be executed through processes that can be executed in the human mind. Rather, the claims as amended recite a practical application of performing at least a first function and a second function using a system configured to monitor the operational area of a guiding apparatus.

Referring to independent claim 1, this claim recites “perform a first function with the guiding apparatus based on the stage of operation identified by the three-dimensional image data, the first function comprising a calculations of coordinates and parameters for locations in the operational area,… perform a second function in response to the egress of the appendage out of the operational area, wherein the second function comprises a generation of sewing coordinates for the garment to be executed by a sewing machine.”
Although the claim nominally requires the first function and the second function to be performed by a guiding apparatus, this apparatus implementation of mental processes is not sufficient to amount to significantly more.  Simply implementing a function on a generic guiding apparatus that includes a generic camera, optical sensor, acoustic sensor, and a processing unit as generic electronic tools to perform the abstract ideas cannot integrate the judicial exceptions that were identified in the Non-Final Office Action into a practical application.  Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
Regarding the performing of the first function and the performing of the second function are equally applications of mere instructions to implement the abstract ideas (that is, based on the identified stage of operation from 3D image data and based on the detection of egress of the appendage).  Paragraphs [0100], [0102], [0159] and [0211]-[0212] of the Specification of the present application for instance, as published, generally describe performing a function based on a 3D image and performing a function, such as training, when detecting egress.  However, no additional details are provided about the functions that would transform the guiding apparatus into a specific electronic device. The first and second functions are generally indicated as being based on a stage of operation without using the judicial exceptions in a meaningful way, where the claimed features as a whole are not more than a drafting effort to monopolize the judicial exceptions.
The first function is now amended to comprise “calculation of coordinates and parameters for locations in the operational area”, under its broadest reasonable interpretation, such recitation is a mathematical concept.  As described in paragraph [0186] of the Specification, as published, the calculation can be a function that can be performed mathematically, thus, rendering such claimed recitation an abstract idea.
The second function is now amended to comprise “a generation of sewing coordinates for the garment to be executed by a sewing machine”.  However, although the claim nominally requires a sewing machine to execute the sewing coordinates, this apparatus implementation of a mathematical concept is not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  In this instance, the sewing coordinates are simply applied to a sewing machine without specifying how such application integrates the detection of the egress of the appendage into a practical application and do not amount to significantly more.
In view of the foregoing, the arguments are not deemed persuasive.
The following is further argued on page 9 of the Amendment:
A) The at least one sensor is “configured to capture a three-dimensional image of the operational area”. 
B) The at least one processing unit is configured to “optimize the at least sensor to maximize detection of the operational area from the three-dimensional image from the operational area”. 
C) The processing unit utilizes the at least one sensor to “perform a first function with the guiding apparatus based on the stage of operation identified by the three-dimensional image data, the first function comprising calculating coordinates and parameters for locations in the operational area;
D) The processing unit is configured to “perform a second function in response to the egress of the appendage out of the operational area, wherein the second functions comprises a generation of sewing coordinates for the garment to be executed by a sewing machine”.
Therefore, the claimed invention demonstrates an improvement to the functioning of a guiding apparatus for performing at least a first function and a second function by detecting an ingress or egress event in an operation area of a guiding apparatus under MPEP 2106.05(a).

As a preliminary matter, the Office notes that the claim does not recite “optimize the at least sensor to maximize detection …” as referred in part (B).  Rather, independent claim 1, as previously amended, recites “set the at least one sensor to maximize detection of the operational area from the three-dimensional image”.  Accordingly, such recitation will be addressed.
The features of independent claim 1 reciting “the sensor configured to monitor an operational area”, “the at least one sensor configured to capture a three-dimensional image of the operational area;” and “set the at least one sensor to maximize detection of the operational area from the three-dimensional image” are not sufficient to integrate the abstract ideas, as identified in the Non-Final Office Action, into a practical application and do not amount to significantly more.
The additional structure recited in these recitations including “at least one sensor” that is configured to carry out the additional limitations is a tool that is used to capture an image.  The use of the “at least one sensor” to monitor and capture is nothing more than an attempt to generally link or apply the use of a generic electronic component.  The setting of “the at least one sensor” to maximize detection of the operational area is recited so generically that it represents no more than a mere instruction to apply the judicial exceptions on or use a generic electronic component or a generic device. No additional details are provided about “the at least one sensor” other than being a generic electronic component. See Elec. Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (“Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.”)  
As explained above, the first function and the second function as amended in independent claim 1 are not sufficient to integrate the abstract ideas into a practical application and amount to significantly more.  
Therefore, in view of the foregoing, the arguments are not deemed persuasive and the rejection to independent claim 1 and related dependent claims are maintained.
For similar reasons as those presented regarding independent claim 1, the rejections to independent claims 8 and 14 and related dependent claims are maintained.
In an effort to advance prosecution, the Office suggests amending independent claim 1 to further recite the following features to overcome the non-statutory subject matter rejection:
wherein the first function and the second function each further comprise one of the following: stopping an operation of the guiding apparatus, suspending the operation of the guiding apparatus, starting the operation of the guiding apparatus, resuming the operation of the guiding apparatus, and changing a speed of the operation of the guiding apparatus.

Support for the amendment can be found, in part, in claim 2 and paragraph [0211] of the Specification, as published..
The Office suggests amending independent claim 8 to further recite the following features to overcome the non-statutory subject matter rejection:
wherein the first action, the second action, and a third action each further comprise one of the following: stopping an operation of the guiding apparatus, starting the operation of the guiding apparatus, suspending the operation of the guiding apparatus, refraining from commencing the operation of the guiding apparatus, altering the speed of the operation of the guiding apparatus, altering the nature of the operation of the guiding apparatus, proceeding to a next step of the operation of the guiding apparatus, and returning to a prior step of the operation of the guiding apparatus.

Support for the amendment can be found, in part, in claim 11 and paragraph [0211] of the Specification, as published.
The Office suggests amending independent claim 14 to further recite the following features to overcome the non-statutory subject matter rejection:
wherein the first function, the second function, and the third function each further comprise one of the following: stopping an operation of the guiding apparatus, suspending the operation of the guiding apparatus, starting the operation of the guiding apparatus, resuming the operation of the guiding apparatus, and changing a speed of the operation of the guiding apparatus.

Support for the amendment can be found, in part, in claim 2 and paragraph [0211] of the Specification, as published.
Regarding the prior art rejections, on page 12, it is argued that Ichiyanagi does not teach “at least one sensor comprising at least one of the following: a camera, an optical sensor, and an acoustic sensor, the sensor configured to monitor an operational area defined by a monitoring boundary, the at least one sensor configured to capture a three-dimensional image of the operational area” and refers to paragraph [0006] of Ichiyanagi. 
The Office appreciates the reference to paragraph [0006] of Ichiyanagi, however, such portion was not referred to in the Non-Final Office Action as teaching the “the sensor configured to monitor an operational area defined by a monitoring boundary”.  Rather, as explained in the Non-Final Office Action, Ichiyanagi describes with respect to FIG. 2, for example, “As shown in FIG. 2, the image sensor 50 captures an image of a specified image capture region R1 on the bed 1. The image capture region R1 is a region on the bed 1 that is toward the front from the needle drop point P for the sewing needle 7 that is mounted on the needle bar 6.” Paragraph [0029]  In addition, Ichiyanagi describes that “Through the projected light opening 36, the image-forming lens 35 forms the projected image beam into an image in a projection region R2 that is in the focus position on the one of the bed 1 and the work cloth W. Note that in the present embodiment, the projection region R2 of the projector 30 and the image capture region R1 of the image sensor 50 are congruent.” Paragraph [0030]  Ichiyanagi describes in Paragraph [0032] that “The projected image 39 that is projected into the projection region R2 will be explained with reference to FIG. 5…The projected image 39 is projected by the projector 30 (which teaches “a camera”) onto the bed 1 – combination of image sensor and projector correspond to sensor;...” and in Paragraph [0067] describes that “the projection region R2 of the projector 30 matches the image capture region R1 of the image sensor 50, but it is also acceptable for the two regions not to match… The image sensor 50 need only be able to capture an image over a specified range that includes the projection region R2;...” Clearly, the image sensor capturing the projection region R2 of the image capture region R1 teaches “the sensor configured to monitor an operational area defined by a monitoring boundary”, as recited in independent claim 1.  
The claimed feature “the at least one sensor configured to capture a three-dimensional image of the operational area” are taught in Ichiyanagi in combination with Noguchi and Tokura, as explained in the Non-Final Office Action and restated in the rejection below. Therefore, the arguments presented on page 12 are not persuasive. 
On page 13 of the Amendment, first paragraph, the arguments are directed to the combination of Ichiyanagi and Schwarzberger and submit that the recitation “the at least one sensor configured to capture a three-dimensional image of the operational area” is not taught by the combined references.  However, the Non-Final Office Action did not present Schwarzberger to reject such feature.  Rather, as also indicated above, the combination of Ichiyanagi in view of Noguchi and Tokura were submitted as teaching such feature.  Thus, the arguments are not persuasive.
On page 13, second paragraph, it is submitted that “Combining the two references [Ichiyanagi and Schwarzberger] would not provide a system capable of three-dimensional image capture to monitor the operational area to perform at least a first function and a second function.”  However, the performing of the first function and the second function were not rejected in view of a sole combination of Ichiyanagi and Schwarzberger.  Rather, the performing of the first function and the second function were rejected in view of Ichiyanagi, Schwarzberger, and Noguchi.  Therefore, the arguments are not persuasive.  
Also, in the third paragraph of page 13, it is submitted that “the sensor of Schwarzberger could not be combined with the imaging system used by Schwarzberger to “capture a three-dimensional image of the operational area" as recited by the Applicant's amended claims.”  However, as explained above, Ichiyanagi alone teaches such claimed recitation.  The teachings of Schwarzberger were not presented to reject such claim recitation. Therefore, the arguments are not persuasive.  
On page 14, first and second paragraphs, it is submitted that “The detection method taught by Noguchi would only be able to distinguish obstructions with irregular movement characteristics rather than any obstruction that results in a change in the three-dimensional image”, and that “it would not have been obvious to combine Noguchi with Ichiyanagi and Schwarzberger at least for the reason that when combined, the references would still not enable the system to “detect a change in the three-dimensional image, the change corresponding to an ingress of an appendage of a user into the operational area, wherein the ingress indicates a potential placement of a garment within the operational area”.  The Office respectfully disagrees.
Noguchi describes in Paragraph [0010] that “when a moving object such as a finger approaches the sewing needle during a sewing operation, an image of the sewing needle and the moving object that has approached the sewing needle are captured, and the distance (proximity distance) between the sewing needle and the moving object is calculated based on the image data captured.” And Paragraph [0032] describes that the “image sensor 9 is configured by a CCD (charge coupled device) imaging element and captures images of a workpiece cloth W (refer to FIGS. 9 to 11) placed on the upper surface of the bed 1 from a substantially upward direction.”) Paragraph [0033] provide that “the image sensor 9 obtains an image of a substantially rectangular imaging range illustrated in FIG. 10”, and Paragraph [0060] describes that “the control unit 50 … judges whether or not a moving object 73 has been detected by the moving object detection process.”  Thus, the detection of the moving object (fingers) being in an immediate proximity of the sewing needle is based on the image captured and, accordingly, reads on “detect a change in the … image, the change corresponding to an ingress of an appendage of a user”. As illustrated in FIGS. 9 and 10, the substantially rectangular imaging range on the upper surface of the bed 1 reads on “the operational area”.  Contrary to the contentions made in the Amendment, Noguchi would be able to distinguish an obstruction that results in a change in the three-dimensional image.  
Further, Noguchi describes in Paragraph [0033] “When the workpiece cloth W to be sewn is placed on the upper surface of the bed 1, the image sensor 9 obtains an image of a substantially rectangular imaging range illustrated in FIG. 10. The imaging range captures ... the moving object 73 in close proximity of the sewing needle 6 in addition to the workpiece cloth W.” Noguchi describes in Paragraph [0059] “Among the objects contained in the image data immediately before sewing start, the sewing needle 6 is moved vertically with regularity, and the workpiece cloth W is moved with regularity in the sewing direction in correlation with the cloth feed movement”, and describes in Paragraph [0069] that “FIG. 10 illustrates image data GD1 captured after start operation of the start/stop switch 7 and the start of normal pattern sewing. The image data GD1 contains user's fingers as moving objects 73 in addition to a portion of the workpiece cloth W...”  Therefore, the image data after start operation capturing the workpiece cloth W reads on “the ingress indicates a potential placement of a garment”.  The workpiece cloth within the rectangular imaging range on the upper surface of the bed reads on “within the operational area”.  The combination of Ichiyanagi, Schwarzberger, and Noguchi is appropriate and teaches the claimed recitations.  The arguments are not deemed persuasive.
The prior art rejections of claim 1 and related dependent claims is maintained.  For similar reasons, the rejections to independent claims 8 and 14 and related dependent claims are maintained. 
On page 15, it is argued that the features of claims 4 and 10, which recite “the first function, the second function, and the third function are further performed in response to a facial expression detection”, are not taught by the combination of Ichiyanagi, Schwarzberger, Noguchi, Tokura, Sano, in view of Kawaguchi. Kawaguchi describes in Paragraph [0051] that “the gesture expression of the user, in this case, the opened mouth expression is captured as the image data, which is processed into recognition image data by the recognition image process. Then, the recognition image data is mapped with the instruction “stop sewing”, and stored in gesture expression memory 19 c (S33).”  Also, Paragraph [0052] teaches “a message is displayed on LCD 10 that reads “wink” (S34), whereupon the user responsively faces image sensor 12 with a wink and presses the shoot key (S35: Yes). Thus, the gesture expression of the user, in this case, the wink, is captured as the image data, which is processed into recognition image data by the recognition image process. Then, the recognition image data is mapped with the instruction “start sewing”, and stored in gesture expression memory 19c (S36).” Kawaguchi also describes in Paragraph [0053] “a message is displayed on LCD 10 that reads “stick out your tongue” (S37), whereupon the user responsively faces image sensor 12 with his/her tongue sticking out and presses the shoot key (S38: Yes). Thus, the gesture expression of the user, in this case, the stuck out tongue, is captured as the image data, which is processed into recognition image data by the recognition image process. Then, the recognition image data is mapped with the instruction “form reverse stitch”, and stored in gesture expression memory 19 c (S39).”  In view of the teachings of Kawaguchi, the Office construes the stop sewing in response to opened mouth reads on “the first function... are further performed in response to a facial expression detection”, the start sewing in response to a wink reads on “the second function.... is further performed in response to a facial expression detection”, and the form reverse stitch performed in response to the tongue sticking out reads on “the third function is further performed in response to a facial expression detection”.  As a result, the Office maintains that the combination of Ichiyanagi, Schwarzberger, Noguchi, Tokura, Sano, in view of Kawaguchi teaches the claimed features of claims 4 and 10.
Page 15 submits that the combination of Ichiyanagi, Schwarzberger, Noguchi, and Tokura, in view of Matsuzwa does not teach the features of dependent claims 6, 7, 12, and 13 because the “claims recite monitoring an operational area to perform at least a first function and a second function that are associated with a patch library system, which would not be anticipated by a patch library that merely controls the embroidery sewing machine as disclosed by Matsuzawa”.  However, the Office notes that the referred recitation is not in the referred dependent claims, but in independent claims 1 and 8.  Matsuzawa was not presented to reject such recitation, rather Ichiyanagi was presented to reject such limitation.  As demonstrated above, Ichiyanagi teaches the limitation and, therefore, the arguments are not deemed persuasive.
Applicant’s arguments with respect to the additional amended features of the independent claims 1, 8, and 14 have been considered but are moot because the arguments do not apply to the new cited reference being used in the current rejections. 
For similar reasons as those presented above with respect to independent claim 1, the rejections to independent claims 8 and 14 are maintained.
Therefore, the arguments traversing the prior art rejection presented in the Amendment as filed on July 18, 2022 are deemed unpersuasive.  Dependent claims 2-7, 9-13, 15-18, and 20 depend directly, or indirectly, from independent claims 1, 8, and 14. The rejections to these claims are maintained.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 1, line 4, insert “at least one” before “sensor”.
Claim 1, line 18, replace “by” with “from”.
Claim 1, line 25, replace “the egress” before “an egress”.
Claim 2, line 5, replace “the speed” with “a speed”.
Claim 8, lines 4-5, replace “the three-dimensional image” with “a three-dimensional image”.
Claim 8, line 6, replace “a three-dimension” with “the three-dimensional”.
Claim 8, line 6, replace “an appendage” with “the appendage”.
Claim 8, line 6, replace “a user” with “the user”.
Claim 8, line 13, replace “first function” with “first action”.
Claim 11, line 5, replace “the speed” with “a speed”.
Claim 11, line 6, replace “the nature” with “a nature”.
Claim 14, line 6, replace “the user” with “a user”.
Claim 14, line 9, replace “at least one sensor” with “sensor”.
Claim 14, line 10, replace “the three-dimensional image” with “a three-dimensional image”.
Claim 14, line 12, replace “a user” with “the user”.
Claim 14, line 19, replace “calculations” with “calculation”.
Claim 14, line 28, insert “execute” before “a third function”.
Claim 14, line 29, replace “the execution” with “an execution”.
Claim 14, line 30, replace “dewing” with “sewing”.
Claim 17, line 4, replace “the continuing” with “a continuing”.
Appropriate correction is respectfully requested.  

35 USC § 112(f) Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1, 5, and 14 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Referring to independent claims 1 and 14, these claims recite the claim limitation “a processing unit”.  For purposes of examination and in accord with FIG. 4 and paragraph [0116] of the Specification, as published, the “processing unit” is construed as a processor and a memory.
Referring to claim 5, this claim recites “a calibration system for calibrating …”.  For purposes of examination and in accord with paragraphs [0033] and [0037], of the Specification, as published, the “calibration system” is construed as a combination of lighting and optical sensors, a controller, and a UI display module.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
As amended, independent claim 1 recites, in part, “calibrate the at least one sensor to distinguish the calculated coordinates and parameters associated with the garment from the coordinates and parameters in the operational area”.  However, such amendment is indefinite.  How is it possible to calibrate a sensor to distinguish coordinates and parameters of the garment from coordinates and parameters in the operational area?  
Referring to the Specification, as published, paragraphs [0028] and [0094] describe a calibration mode including testing a sensor, paragraph [0037] describes stages of the calibration mode to ensure that the optical sensors are aligned with a sewing needle, paragraph [0124] describes “stages involved in calibration that may include: 1) illumination/sensor testing, 2) calibration stitching on a test fabric 210 (e.g. a white sheet), 3) comparing the calibration stitching with actual stitching, and 4) making calculations for needle alignment. During calibration mode, apparatus 100 determines that the sewing machine's 110 needle is calibrated with its sensors.”  FIGS. 6-8 also refer to the calibration mode. However, the referred portions of the Specification as provided above, the corresponding description of FIGS. 6-8 described in the Specification, and the functions illustrated in these figures do not provide a teaching or suggestion that describes the calibration of the at least one sensor being done “to distinguish the calculated coordinates and parameters associated with the garment from the coordinates and parameters in the operational area”, as amended in independent claim 1.  The Specification nor the drawings show how it is possible, based on the calibration of the at least one sensor to distinguish the calculated coordinates and parameters of the garment from those of the operational area.  There is also no teaching or suggestion of a calculation of coordinates and parameters associated with the garment.
For purposes of examination, and in accord with the written description provided in the Specification, the calibrate function will be construed as “calibrate a sewing needle of a sewing machine with the at least one sensor”.
Further, the claim refers to “the calculated coordinates and parameters associated with the garment”.  However, the previous recitations in the claim does not refer to a calculation of coordinates and parameters that are associated with the garment.  Rather, the previous recitations refer to a first function “comprising a calculation of coordinates and parameters for locations in the operational area”.  It is not clear whether it was the intent for the first function to calculate coordinates and parameters of the garment instead of the locations in the operational area. 
Referring to the Specification, as published, paragraph [0107] describes “material sagging may be estimated to improve calibration and projection of edges in the image into sewing coordinates”; paragraph [0144] describes “Then at stage 820 each hole and its world coordinate can be uniquely identified. In some embodiments, hole patterns may be supplemented or replaced by other pattern elements, such as AR projections or other indicia. In such embodiments, coordinates can be identified for these pattern elements”; paragraph [0173] describes “At stage 1520, patch image, contours, and potentially material thickness data (manually or automatically generated) can be converted into sewing coordinates suitable for sewing by machine 110”; and paragraph [0186] describes “From the captured imagery, the system may be able to calculate coordinates and parameters for locations in the workspace at stage 1815.”  These are the portions of the Specification that refer to the coordinates.  However, based on the description provided in the Specification, how the calculation of the coordinates and parameters that are associated with the garment is done is unclear.
Appropriate correction through claim amendment is respectfully requested.
As amended, independent claim 8 recites, in part, “calibrating the at least one sensor to distinguish the calculated coordinates and parameters associated with the garment from the coordinates and parameters in the operational area”. The claim recites similar limitations as independent claim 1 and is rejected using the same rationale.
In light of their dependencies, claims 2-7 and 9-13 are rejected.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claim 1 has been amended to recite, in part, “calibrate the at least one sensor to distinguish the calculated coordinates and parameters associated with the garment from the coordinates and parameters in the operational area.”  Amended independent claim 8 similarly recites, in part, “calibrating the at least one sensor to distinguish the calculated coordinates and parameters associated with the garment from the coordinates and parameters in the operational area”.
As explained in the indefiniteness rejection under 35 USC 112(b), the disclosure does not provide adequate description of the calibration of the at least one sensor as recited. In addition, as claimed, the disclosure does not provide adequate description of “the calculated coordinates and parameters associated with the garment”.  Also, the specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
In light of their dependencies, claims 2-7 and 9-13 are rejected.
Appropriate correction through claim amendment is respectfully requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding independent claim 1, this claim recites, “...detect a change in the three-dimensional image, the change corresponding to an ingress of an appendage of a user into the operational area, wherein the ingress indicates a potential placement of a garment within the operational area, identify, in response to the ingress of the appendage into the operational area, a stage of operation associated with the guiding apparatus from the three-dimensional image, … the first function comprising a calculation of coordinates and parameters for locations in the operational area, detect the garment placed within the operational area, … detect the egress of the appendage out of the operational area,…”.  
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided in the Specification, such as paragraphs [0100] and [0211] describing the detection of the ingress of the appendage.  As described, the ingress of the appendage may be performed as a mental process that can be performed through observation, evaluation and judgement. A person could visually monitor the operational area, identify that the sewing machine is operating, and determine that the garment and the finger or part of the hand have entered.  Further, paragraphs [0100], [0144]-[0145], [0164], and [0172]-[0173] describe the identifying the stage of operation.  As described, such function could be performed as a mental process through observation, evaluation and judgement.  In addition, under their broadest reasonable interpretation, the limitations of the first function that comprises a calculation of coordinates and parameters is a process that entails a purely mathematical calculation. As described in paragraph [0186] of the Specification, as published, the calculation can be a function that can be performed mathematically, thus, rendering such claimed recitation an abstract idea.  Paragraph [0087] and [0100] of the Specification, as published, describe the detection of the garment and Paragraphs [0100], [0159] and [0211]-[0212] of the Specification of the present application for instance, as published, describe the detecting of the egress.  As described, such functions could be performed as a mental process through observation, evaluation and judgement.  
In view of the description provided, at least, in these paragraphs, a person may perform, through observation, evaluation and judgement, the detection functions as recited.
Accordingly, the claim recites an abstract idea.
The judicial exceptions are not integrated into a practical application.  In particular, claim 1 recites the additional features of, “at least one sensor comprising at least one of the following: a camera, an optical sensor, and an acoustic sensor, the sensor configured to monitor an operational area defined by a monitoring boundary, the at least one sensor configured to capture a three-dimensional image of the operational area; and a processing unit coupled with the at least one sensor, wherein the processing unit is configured to: set the at least one sensor to maximize detection of the operational area from the three-dimensional image, … perform a first function with the guiding apparatus based on the stage of operation identified by the three-dimensional image data, … calibrate the at least one sensor to distinguish the calculated coordinates and parameters associated with the garment from the coordinates and parameters in the operational area, … and perform a second function in response to the egress of the appendage out of the operational area, wherein the second function comprises a generation of sewing coordinates for the garment to be executed by a sewing machine”.  
Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 2019 PEG at 53.
Although the claim nominally requires the use of a guiding apparatus, at least one sensor, a camera, an optical sensor, an acoustic sensor, a processing unit coupled with the at least one sensor, and a sewing machine.  These electronic devices are not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the abstract ideas on a guiding apparatus, at least one sensor, a camera, an optical sensor, an acoustic sensor, a processing unit, and a sewing machine as generic electronic tools to perform the abstract ideas cannot integrate the judicial exceptions into a practical application.  Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
	The features of independent claim 1 reciting “the sensor configured to monitor an operational area defined by a monitoring boundary, the at least one sensor configured to capture a three-dimensional image of the operational area” and “set the at least one sensor to maximize detection of the operational area from the three-dimensional image” are not sufficient to integrate the abstract ideas into a practical application.  These recitations use the sensor as a tool to perform the functions at a high level of generality.
The additional structure recited in these recitations including “at least one sensor” that is configured to carry out the additional limitations is a tool that is used to capture an image.  The use of the “at least one sensor” to monitor and capture is nothing more than an attempt to generally link or apply the use of a generic electronic component.  The limitation of setting of “the at least one sensor” to maximize detection of the operational area is recited so generically that it represents no more than a mere instruction to apply the judicial exceptions on or use a generic electronic component or a generic device. No additional details are provided about “the at least one sensor” other than being a generic electronic component. See Elec. Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (“Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.”)  
Regarding the performing of the first function and the performing of the second function, these functions are equally an application of mere instructions to implement the abstract ideas (that is, based on the identified stage of operation from 3D image data and based on the detection of egress of the appendage).  Paragraphs [0100], [0102], [0159] and [0211]-[0212] of the Specification of the present application for instance, as published, generally describe performing a function based on a 3D image and performing a function, such as training, when detecting egress.  However, no additional details are provided about the guiding apparatus that would transform it into a specific electronic device.  Paragraph [0176] describes “a generation of sewing coordinates for the garment”.  As recited and described in the Specification, such function amounts to necessary data outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). 
The amended recitation “calibrate the at least one sensor to distinguish the calculated coordinates and parameters associated with the garment from the coordinates and parameters in the operational area” (as explained in the 35 USC 112(b) rejection, this amended recitation is construed as “calibrate a sewing needle of a sewing machine with the at least one sensor”) is described in Paragraph [0124] of the published application.  However, such portion of the Specification does not provide additional detail into specifics of the calibration. The calibration is recited at a high level of generality and does not meaningfully limiting the claim.  Using a sensor to calibrate a needle, without more, is not sufficient to demonstrate an integration of the judicial exceptions into a practical application.  The courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, thus, the physical nature of the sensor, needle, and sewing machine do not affect this analysis.
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Although the claim nominally requires the use of a guiding apparatus, at least one sensor, a camera, an optical sensor, an acoustic sensor, a processing unit coupled with the at least one sensor, and a sewing machine.  These electronic devices are not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the abstract ideas on a guiding apparatus, at least one sensor, a camera, an optical sensor, an acoustic sensor, a processing unit, and a sewing machine as generic electronic tools to perform the abstract ideas cannot amount to significantly more.  Even when viewed in combination, these additional elements do not amount to significantly more. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
	The features of independent claim 1 reciting “the sensor configured to monitor an operational area defined by a monitoring boundary, the at least one sensor configured to capture a three-dimensional image of the operational area” and “set the at least one sensor to maximize detection of the operational area from the three-dimensional image” are not sufficient to amount to significantly more.  The additional structure recited in these recitations including “at least one sensor” that is configured to carry out the additional limitations is a tool that is used to capture an image.  The use of the “at least one sensor” to monitor and capture is nothing more than an attempt to generally link or apply the use of a generic electronic component.  The limitation of setting of “the at least one sensor” to maximize detection of the operational area is recited so generically that it represents no more than a mere instruction to apply the judicial exceptions on or use a generic electronic component or a generic device. No additional details are provided about “the at least one sensor” other than being a generic electronic component. See Elec. Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (“Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.”)  
Regarding the performing of the first function, and the performing of the second function are equally an application of mere instructions to implement the abstract ideas (that is, based on the identified stage of operation from 3D image data and based on the detection of egress of the appendage).  Paragraphs [0100], [0102], [0159] and [0211]-[0212] of the Specification of the present application for instance, as published, generally describe performing a function based on a 3D image and performing a function, such as training, when detecting egress.  However, no additional details are provided about the guiding apparatus that would transform it into a specific electronic device.  
The amended recitation “calibrate the at least one sensor to distinguish the calculated coordinates and parameters associated with the garment from the coordinates and parameters in the operational area” (as explained in the 35 USC 112(b) rejection, this amended recitation is construed as “calibrate a sewing needle of a sewing machine with the at least one sensor”) is described in Paragraph [0124] of the published application.  However, such portion of the Specification does not provide additional detail into specifics of the calibration. The calibration is recited at a high level of generality and does not meaningfully limiting the claim.  Using a sensor to calibrate a needle, without more, is not sufficient to amount to significantly more.  The courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, thus, the physical nature of the sensor, needle, and sewing machine do not affect this analysis.
Lastly, the amended feature “a generation of sewing coordinates for the garment to be executed by a sewing machine” does not amount to significantly more.  The features are well-understood, routine, and conventional as evidenced by US Patent Publication No. 2011/0226171 A1 to Tokura describes in Paragraph [0003] “A sewing machine is known that includes an image capture device. This sort of sewing machine computes, based on a characteristic point in an image that has been created by the image capture device, three-dimensional coordinates that describe the position of the actual characteristic point. A height coordinate is necessary for the processing that computes the three-dimensional coordinates of the characteristic point. The sewing machine therefore one of computes the three-dimensional coordinates of the characteristic point by setting a specified value for the height coordinate and computes the three-dimensional coordinates of the characteristic point by detecting a thickness of an object to be sewn (hereinafter referred to as a “sewing object”).” Accordingly, the object to be sewn using the sewing machine based on the computed three dimensional coordinates reads on “sewing coordinates for the garment to be executed by the sewing machine”.  US Patent Publication No. 2011/0083597 to Okuyama et al. describes in paragraph [0054] “[t]he sewing data are generated by adding an identification code to the coordinate data converted in the processing at step S95. For example, sewing data 221 shown in FIG. 12 are generated by adding an identification code “stitching” to the coordinate data (X1', Y1') of the above-described first example. In the same manner, sewing data 222 and sewing data 223 are generated by adding the identification code “stitching” to the coordinate data of the second example and to the coordinate data of the third example, respectively.” US Patent Publication No. 2005/0234585 A1 to Muto et al. describes in paragraph [0056] “The embroidery data is produced from the transformed outline data. Accordingly, the embroidery data in the rectangular coordinate system (XY) in the embroidery sewing machine 1 can be produced.”
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Regarding claims 2, 4, and 7, under their broadest reasonable interpretation, the limitations of claim 2 include presenting an indication, which does not add more than insignificant extra-solution activities and does not provide significantly more than the abstract idea as explained in independent claim 1.  Also, claim 2 recites determining features, which could be performed as a mental process.  Claim 4 recites that the first, second, and third functions are generally performed in response to a facial expression detection, without adding more than insignificant extra-solution activities, without providing significantly more than the abstract idea as explained in independent claim 1.  With respect to claim 7, this claim is referring to the presence of the appendage of the user and recited at a high level of generality.  Claim 7 does not integrate the judicial exceptions into a practical application. There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that claim 7 is not more than a drafting effort designed to monopolize the exception.  Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 2, 4, and 7 are not patent eligible.
Regarding claims 3, 5, and 6, these claims are directed to further applying the judicial exception to generic devices as recited in independent claim 1.  Therefore, claims 3, 5, and 6 are directed to a judicial exception that is not integrated into a practical application. There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Accordingly, the claims are directed to an abstract idea.  The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 3, 5, and 6 are not patent eligible.  
Regarding independent claim 8, this claim recites features implemented by similar structure and functions as those of the system of claim 1 with substantially the same limitations.  Therefore, the rejection applied to claim 1 above also applies to independent claim 8. Independent claim 8 is not deemed patent eligible.
Regarding claim 9, this claim is directed to further defining the abstract idea as recited in independent claim 8.  Therefore, claim 9 is directed to a judicial exception that is not integrated into a practical application. There are no additional limitations in the claim to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limitation on the judicial exception.  The claim is not more than a drafting effort designed to monopolize the exception.  Accordingly, the claims are directed to an abstract idea.  The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 9 is not patent eligible.
Regarding claims 10-13, under their broadest reasonable interpretation, the limitations of claim 10 refers to the first, second, and third actions without adding more than insignificant extra-solution activities, without providing significantly more than the abstract idea as explained in independent claim 8.  The limitations of claim 11 include triggering, presenting, projecting, repositioning, and rotating, which do not add more than insignificant extra-solution activities and does not provide significantly more than the abstract idea as explained in independent claim 14.  Also, claim 11 recites determining features, which could be performed as a mental process.  Claim 12 is referring to interfacing the guiding apparatus with a generic computer tool such as a patch library system, without integrating the judicial exception previously identified in corresponding independent claim 8 into a practical application and amounting to significantly more.  With respect to claim 13, this claim is referring to the presence of the appendage of the user and recited at a high level of generality.  Claim 13 does not integrate the judicial exceptions into a practical application. There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that claim 13 is not more than a drafting effort designed to monopolize the exception.  Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 10-13 are not patent eligible.
Regarding independent claim 14, this claim recites, “...detect a change in the three-dimensional image, the change corresponding to an ingress of the appendage of a user into the operational area, wherein the ingress is indicative of a potential placement of a garment within the operational area, identify, in response to the ingress of the appendage into the operational area, a stage of operation associated with the guiding apparatus from the three-dimensional image; … the first function comprising a calculations of coordinates and parameters for locations in the operational area, detect the garment placed within the operational area, detect an egress of the appendage of the user out of the operational area, …”.  
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided in the Specification, such as paragraphs [0100] and [0211] describing the detection of the ingress of the appendage.  As described, the ingress of the appendage may be performed as a mental process that can be performed through observation, evaluation and judgement. A person could visually monitor the operational area, identify that the sewing machine is operating, and determine that the garment and the finger or part of the hand have entered.  Further, paragraphs [0100], [0144]-[0145], [0164], and [0172]-[0173] describe the identifying the stage of operation.  As described, such function could be performed as a mental process through observation, evaluation and judgement.  In addition, under their broadest reasonable interpretation, the limitations of the first function that comprises a calculation of coordinates and parameters is a process that entails a purely mathematical calculation. As described in paragraph [0186] of the Specification, as published, the calculation can be a function that can be performed mathematically, thus, rendering such claimed recitation an abstract idea.  Paragraph [0087] and [0100] of the Specification, as published, describe the detection of the garment and Paragraphs [0100], [0159] and [0211]-[0212] of the Specification of the present application, as published, describe the detecting of the egress.  As described, such functions could be performed as a mental process through observation, evaluation and judgement.  
In view of the description provided, at least, in these paragraphs, a person may perform, through observation, evaluation and judgement, the detection functions as recited.
Accordingly, the claim recites an abstract idea.
The judicial exceptions are not integrated into a practical application.  In particular, claim 14 recites the additional features of, “an operational area; a sensor configured to monitor the operational area to capture three-dimensional images; a virtual light curtain mediated by the sensor configured to detect ingress, egress, and continuing presence of an appendage of the user in the operational area; a processing unit coupled with the sensor to provide an operation of the virtual light curtain, wherein the processing unit is configured to: configure the at least one sensor to maximize detection of the operational area from the three-dimensional image,… perform a first function with the guiding apparatus based on the stage of operation identified by the three-dimensional image data,… perform a second function in response to the egress of the appendage of the user out of the operational area, wherein the second function comprises a generation of sewing coordinates for the garment to be executed by a sewing machine, and a third function being based on the stage of operation associated with the guiding apparatus, the third function comprising the execution of an operation by the dewing machine associated with the generated sewing coordinates”.  
Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 2019 PEG at 53.
	The features of independent claim 1 reciting “a sensor configured to monitor the operational area to capture three-dimensional images; a virtual light curtain mediated by the sensor configured to detect ingress, egress, and continuing presence of an appendage of the user in the operational area;” and “configure the at least one sensor to maximize detection of the operational area from the three-dimensional image” are not sufficient to integrate the abstract ideas into a practical application.  These recitations use the sensor as a tool to perform the functions at a high level of generality.  The use of the “sensor” to monitor and detect ingress, egress, and continuing presence of an appendage is nothing more than an attempt to generally link or apply the use of a generic electronic component.  The limitation of configure “the at least one sensor” to maximize detection of the operational area is recited so generically that it represents no more than a mere instruction to apply the judicial exceptions on or use a generic electronic component or a generic device. No additional details are provided about “the at least one sensor” other than being a generic electronic component. See Elec. Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (“Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.”)  
Regarding the performing of the first function and the performing of the second function, these functions are equally an application of mere instructions to implement the abstract ideas (that is, based on the identified stage of operation from 3D image data and based on the detection of egress of the appendage).  Paragraphs [0100], [0102], [0159] and [0211]-[0212] of the Specification of the present application for instance, as published, generally describe performing a function based on a 3D image and performing a function, such as training, when detecting egress.  However, no additional details are provided about the guiding apparatus that would transform it into a specific electronic device.  Paragraph [0176] describes “a generation of sewing coordinates for the garment”.  As recited and described in the Specification, such function amounts to necessary data outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). 
The amended recitation “a third function being based on the stage of operation associated with the guiding apparatus, the third function comprising the execution of an operation by the dewing machine associated with the generated sewing coordinates”, is described in Paragraphs [0145] and [0173] of the published application.  However, such portion of the Specification does not provide additional detail into specifics of the execution of the operation by the sewing machine. The execution of an operation by the sewing machine associated with the generated sewing coordinates is simply determining the location of the camera relative to the origin of the sewing machine workplace or to identify corner and areas of high curvature.  However, no additional detail is provided into a particular manner of controlling the sewing machine based on the generated sewing coordinates.  The execution is recited at a high level of generality and does not meaningfully limiting the claim.  The courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, thus, the physical nature of the sewing machine does not affect this analysis.
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Although the claim nominally requires the use of a guiding apparatus, a sensor, a processing unit coupled with the sensor, and a sewing machine.  These electronic devices are not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the abstract ideas on a guiding apparatus, a sensor, a processing unit, and a sewing machine as generic electronic tools to perform the abstract ideas cannot integrate the judicial exceptions into a practical application.  Even when viewed in combination, these additional elements do not amount to significantly more. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
	The features of independent claim 1 reciting “a sensor configured to monitor the operational area to capture three-dimensional images; a virtual light curtain mediated by the sensor configured to detect ingress, egress, and continuing presence of an appendage of the user in the operational area;” and “configure the at least one sensor to maximize detection of the operational area from the three-dimensional image” are not sufficient to amount to significantly more.  These recitations use the sensor as a tool to perform the functions at a high level of generality.  The use of the “sensor” to monitor and detect ingress, egress, and continuing presence of an appendage is nothing more than an attempt to generally link or apply the use of a generic electronic component.  The limitation of configure “the at least one sensor” to maximize detection of the operational area is recited so generically that it represents no more than a mere instruction to apply the judicial exceptions on or use a generic electronic component or a generic device. No additional details are provided about “the at least one sensor” other than being a generic electronic component. See Elec. Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (“Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.”)  
Regarding the performing of the first function and the performing of the second function, these functions are equally an application of mere instructions to implement the abstract ideas (that is, based on the identified stage of operation from 3D image data and based on the detection of egress of the appendage).  Paragraphs [0100], [0102], [0159] and [0211]-[0212] of the Specification of the present application for instance, as published, generally describe performing a function based on a 3D image and performing a function, such as training, when detecting egress.  However, no additional details are provided about the guiding apparatus that would transform it into a specific electronic device.  
The amended feature “a generation of sewing coordinates for the garment to be executed by a sewing machine” does not amount to significantly more.  The features are well-understood, routine, and conventional as evidenced by US Patent Publication No. 2011/0226171 A1 to Tokura describes in Paragraph [0003] “A sewing machine is known that includes an image capture device. This sort of sewing machine computes, based on a characteristic point in an image that has been created by the image capture device, three-dimensional coordinates that describe the position of the actual characteristic point. A height coordinate is necessary for the processing that computes the three-dimensional coordinates of the characteristic point. The sewing machine therefore one of computes the three-dimensional coordinates of the characteristic point by setting a specified value for the height coordinate and computes the three-dimensional coordinates of the characteristic point by detecting a thickness of an object to be sewn (hereinafter referred to as a “sewing object”).” Accordingly, the object to be sewn using the sewing machine based on the computed three dimensional coordinates reads on “sewing coordinates for the garment to be executed by the sewing machine”.  US Patent Publication No. 2011/0083597 to Okuyama et al. describes in paragraph [0054] “[t]he sewing data are generated by adding an identification code to the coordinate data converted in the processing at step S95. For example, sewing data 221 shown in FIG. 12 are generated by adding an identification code “stitching” to the coordinate data (X1', Y1') of the above-described first example. In the same manner, sewing data 222 and sewing data 223 are generated by adding the identification code “stitching” to the coordinate data of the second example and to the coordinate data of the third example, respectively.” US Patent Publication No. 2005/0234585 A1 to Muto et al. describes in paragraph [0056] “The embroidery data is produced from the transformed outline data. Accordingly, the embroidery data in the rectangular coordinate system (XY) in the embroidery sewing machine 1 can be produced.”
Lastly, regarding the amended limitation “a third function being based on the stage of operation associated with the guiding apparatus, the third function comprising the execution of an operation by the dewing machine associated with the generated sewing coordinates”, such limitation does not amount to significantly more.  The features are well-understood, routine, and conventional as evidenced by US Patent Publication No. 2007/0227423 to Noguchi et al. (“Noguchi”) as described in Paragraph [0056] “In case a start operation has been operated on the start/stop switch 7 in step S12 (YES), the control unit 50 proceeds to step S13, and the image data containing the status immediately before sewing start is stored in the flash memory 54. The image data may be stored in the RAM 53 instead of the flash memory 54.”  Also, Paragraph [0057] describes “Next, the control unit 50 proceeds to step S14 to execute a sewing process by driving the sewing machine motor 56.”  Further, Noguchi describes in Paragraph [0062] “If the proximity distance D is equal to or less than 10 mm (D≦10 mm), in other words, if the moving object 73 is in immediate proximity of the sewing needle 6, the control unit 50 proceeds to step S35 and executes a release operation that blocks synchronization of the needle bar 5 and the sewing machine main shaft 18... Next, the control unit 50 proceeds to step S36 and brings the sewing machine motor 56 to an emergency halt.”  Noguchi provides in Paragraph [0065] and FIGS. 8A, 8B and 8C that “the control unit 50 proceeds to step S27 and brings the sewing machine motor 56 to an emergency halt. Then, the control unit 50 warns the user of the emergency halt by activating the warning buzzer 59 (step S28) and displays a warning message to the liquid crystal display 8 (step S29). Thereafter, the control unit 50 repeats steps S11 onwards.”  In addition, US Patent Publication No. 2011/0226171 A1 to Tokura (“Tokura”) describes in Paragraph [0003] “[a] sewing machine is known that includes an image capture device. This sort of sewing machine computes, based on a characteristic point in an image that has been created by the image capture device, three-dimensional coordinates that describe the position of the actual characteristic point. A height coordinate is necessary for the processing that computes the three-dimensional coordinates of the characteristic point. The sewing machine therefore one of computes the three-dimensional coordinates of the characteristic point by setting a specified value for the height coordinate and computes the three-dimensional coordinates of the characteristic point by detecting a thickness of an object to be sewn (hereinafter referred to as a “sewing object”).”  Further, US Patent Publication No. 2018/0080155 A1 to Sano (“Sano”) describes in Paragraph [0068] “In order for the robot arm 110 to position the stitch position of the sewing machine 10 with high precision, the controller 90 needs to precisely acquire position coordinates (a needle center position and a direction of the sewing machine 10 relative to the front end portion of the robot arm 110) of a needle center position of the sewing machine 10 in a coordinate system (which is assumed to be a front end coordinate system) that is fixed to the front end portion of the robot arm 110.”
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Regarding claims 15-18 and 20, under their broadest reasonable interpretation, the limitations of claim 15 further define the sensor, claim 16 comprises a patch training system, claim 17 recites the patch training system comprising a plurality of stages and recites additional features of the virtual light curtain, claim 18 comprises an augmented reality system, and claim 20 comprises a multi-patch multi-view system and recites additional features of the virtual light curtain.  However, the claims do not integrate the include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 15-18 and 20 are not patent eligible.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 8, 9, 11, 14, 15, 16, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2014/0090587 A1 to Ichiyanagi et al. (“Ichiyanagi”), in view of US Patent Publication No. 2016/0319473 A1 to Schwarzberger et al. (“Schwarzberger”), in view of US Patent Publication No. 2007/0227423 A1 to Noguchi et al. (“Noguchi”), in view of US Patent Publication No. 2011/0226171 A1 to Tokura (“Tokura”), and further in view of US Patent Publication No. 2018/0080155 A1 to Sano et al. (“Sano”). 
Regarding independent claim 1, Ichiyanagi teaches:
A system for detecting an ingress or egress event in an operational area of a guiding apparatus, the system comprising: Ichiyanagi: Paragraph [0006] (“The sewing machine according to the present disclosure includes a bed on which a work cloth is placed, a sewing device, a projection portion, an item detection portion, and a control portion. The sewing device includes a needle bar, on a lower end of which a sewing needle is mounted, and a feed portion that moves the work cloth. The projection portion projects, onto at least one of the bed and the work cloth, a projected image that includes at least one operation item that indicates an operation of the sewing device. The item detection portion detects whether a user’s finger has touched a location, on the at least one of the bed and the work cloth onto which the at least one operation item is being projected by the projection portion, where one of the at least one operation item is being projected. The control portion operates the sewing device in accordance with the operation item that has been detected by the item detection portion...”) [Fig. 5, 8 show detecting ingress/egress of user’s finger in operational area of operation items 40 including 41-45. The control portion reads on “a guiding apparatus”.]
at least one sensor comprising at least one of the following: a camera, an optical sensor, and an acoustic sensor, the sensor configured to monitor an operational area defined by a monitoring boundary,… and Ichiyanagi: Paragraph [0029] (“As shown in FIG. 2, the image sensor 50 captures an image of a specified image capture region R1 on the bed 1. The image capture region R1 is a region on the bed 1 that is toward the front from the needle drop point P for the sewing needle 7 that is mounted on the needle bar 6.”) Ichiyanagi: Paragraph [0030] (“Through the projected light opening 36, the image-forming lens 35 forms the projected image beam into an image in a projection region R2 that is in the focus position on the one of the bed 1 and the work cloth W. Note that in the present embodiment, the projection region R2 of the projector 30 and the image capture region R1 of the image sensor 50 are congruent.”) Ichiyanagi: Paragraph [0032] (“The projected image 39 that is projected into the projection region R2 will be explained with reference to FIG. 5…The projected image 39 is projected by the projector 30 onto the bed 1 – combination of image sensor and projector correspond to sensor;...”) Ichiyanagi: Paragraph [0067] (“In the first embodiment, the projection region R2 of the projector 30 matches the image capture region R1 of the image sensor 50, but it is also acceptable for the two regions not to match… The image sensor 50 need only be able to capture an image over a specified range that includes the projection region R2;...”) [Figs. 5 and 8 show an operational area to monitor the boundary of area covering operation items 40 to detect user’s finger.  The boundary of area covering operation items 40 including 41-45 reads on “a monitoring boundary”. The image captured by the image sensor of the projection region reads on “to monitor an operational area defined by a monitoring boundary”.]
a processing unit coupled with the at least one sensor, wherein the processing unit is configured to: Ichiyanagi: Paragraph [0034] (“The sewing machine 10 is provided with a control portion 60, a card slot 17, and an image processing circuit 50 a. The control portion 60 is provided with a CPU 61, a ROM 62, a RAM 63, an EEPROM 64, an input interface 65, an output interface 66, a bus 67, and an external access RAM 68.”) [The control portion reads on “a processing unit”.]
…
the first function comprising a calculation of coordinates and parameters for locations in the operational area,… Ichiyanagi: Paragraph [0029] (“As shown in FIG. 2, the image sensor 50 captures an image of a specified image capture region R1 on the bed 1. The image capture region R1 is a region on the bed 1 that is toward the front from the needle drop point P for the sewing needle 7 that is mounted on the needle bar 6.”) Ichiyanagi: Paragraph [0030] (“Through the projected light opening 36, the image-forming lens 35 forms the projected image beam into an image in a projection region R2 that is in the focus position on the one of the bed 1 and the work cloth W. Note that in the present embodiment, the projection region R2 of the projector 30 and the image capture region R1 of the image sensor 50 are congruent.”) Ichiyanagi: Paragraph [0043] (“Specifically, the image processing circuit 50a acquires the RGB values for the coordinates that correspond to the position of the work cloth W in the image data for the captured image that was captured by the image sensor 50.”) Ichiyanagi: Paragraph [0048] (“… the CPU 61 detects that the user's finger has touched the work cloth W. Then, by a known image processing method, the CPU 61 specifies the position of a center position C of the thumbnail of the user's thumb. The CPU 61 computes the coordinates of the center position C of the thumbnail in the captured image and compares the coordinates of the center position C to the coordinates of the regions where the individual operation items 40 are projected. The coordinates of the regions where the individual operation items 40 are projected are stored in the RAM 63 in accordance with the projection conditions that the user has set in advance…the CPU 61 detects that, among the plurality of the operation items 40, the user's finger is positioned on the cut thread item 43.”) [The computing reads on “calculation”. The RGB values reads on “parameters”. The position of the work cloth or the thumbnail in the image data, where the projection region represents the image data, reads on “coordinates and parameters for locations in the operational area”.]
Ichiyanagi fails to teach expressly “the at least one sensor configured to capture a three-dimensional image of the operational area; … wherein the processing unit is configured to: set the at least one sensor to maximize detection of the operational area from the three-dimensional image, detect a change in the three-dimensional image, the change corresponding to an ingress of an appendage of a user into the operational area, wherein the ingress indicates a potential placement of a garment within the operational area, identify, in response to the ingress of the appendage into the operational area, a stage of operation associated with the guiding apparatus from the three- dimensional image, perform a first function with the guiding apparatus based on the stage of operation identified by the three-dimensional image data,… detect the garment placed within the operational area, calibrate the at least one sensor to distinguish the calculated coordinates and parameters associated with the garment from the coordinates and parameters in the operational area, detect the egress of the appendage out of the operational area, and perform a second function in response to the egress of the appendage out of the operational area, wherein the second function comprises a generation of sewing coordinates for the garment to be executed by a sewing machine”.  However, Schwarzberger describes capturing, by a device, a plurality of images of a work piece and mapping, by the device, the plurality of images of the work piece to a digital representation of the work piece. Schwarzberger teaches:
... set the at least one sensor to maximize detection of the operational area from the … image, ... Schwarzberger: Paragraph [0035] (“The first sensor 117 and the second sensor 119 are optimally located on opposite sides of the drop location of reciprocating needle 110. Exemplary embodiments of the first sensor 117 and the second sensor 119 include optical sensors, motion sensors or any type of sensor capable of monitoring the movement of the work piece relative to the sewing head 110.”)  Schwarzberger: Paragraph [0036] (“Image capture device 120 as depicted in FIG. 1 is located adjacent to sewing head 110.”) Schwarzberger: Paragraph [0038] (“… image capture device 120 can be moved over textile 102 such that it can take multiple panoramic photographs of the portion of textile 102 that is within the work piece retention area, which when combined, construct a picture of the entire textile 102.”) [The first and/or second sensor and the image capture device 120 on the sewing head 110 as shown in FIG. 1 optimally located to be capable of monitoring the work piece reads on “optimize the at least one sensor to maximize detection of the operational area”.  The image capture device 120 constructing a picture of the entire textile reads on “from the … image”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ichiyanagi and Schwarzberger before them, for the image sensor of Ichiyanagi to be optimized to maximize detection of the operational area from the image because the references are in the same field of endeavor and they are focused on providing a sewing machine that performs an operation related to sewing.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it is advantageous for the user to have a visual representation of the projected finished quilt. This will aid the user in the planning process by providing the user with a visualization of what the quilt will likely look like. Additionally, a visual representation of the projected finished quilt will aid the user in navigating around existing patterns or designs that are already located on the work piece. Schwarzberger Paragraph [0018] 
Ichiyanagi and Schwarzberger fail to expressly teach that the image processing circuit is configured to “...the at least one sensor configured to capture a three-dimensional image of the operational area; … wherein the processing unit is configured to: … the three-dimensional image…, the change corresponding to an ingress of an appendage of a user into the operational area, wherein the ingress indicates a potential placement of a garment within the operational area, identify, in response to the ingress of the appendage into the operational area, a stage of operation associated with the guiding apparatus from the three- dimensional image, perform a first function with the guiding apparatus based on the stage of operation identified by the three-dimensional image data,… detect the garment placed within the operational area, calibrate the at least one sensor to distinguish the calculated coordinates and parameters associated with the garment from the coordinates and parameters in the operational area, detect the egress of the appendage out of the operational area, and perform a second function in response to the egress of the appendage out of the operational area, wherein the second function comprises a generation of sewing coordinates for the garment to be executed by a sewing machine”. However, Noguchi describes a sewing machine including an imaging unit that captures image of at least the sewing needle and a moving object that is in close proximity of the sewing needle. Noguchi teaches:
...the at least one sensor configured to capture … image of the operational area; and… Noguchi: Paragraph [0071] (“FIG. 11 illustrates image data GD2 captured during the sewing operation. The image GD2 contains user's fingers in addition to the objects excluded from moving objects 73 in the moving object detection process.”) Noguchi: Paragraph [0074] (“In such case, mere provision of a single imaging sensor 9 allows wide-range detection of a moving object 73 approaching the sewing needle.”) Noguchi: Paragraph [0089] (“The image sensor 9 is not limited to a CCD image sensor but may employ a CMOS image sensor and other various imaging elements.”) [The image sensor 9 capturing image data during the sewing operation as shown in FIG. 11 reads on “the at least one sensor configured to capture … image of the operational area”.]
...the processing unit being configured to: Noguchi: Paragraph [0057] (“In case the stop operation is not operated on the start/stop switch 7 (No), the control unit 50 executes the imaging process (step S16) by the image sensor 9 while continuing the sewing process and executes a moving object detection process (step S17) based on the image data captured.”) [The control unit reads on “the processing unit”.]
detect a change in the … image, the change corresponding to an ingress of an appendage of a user into the operational area, Noguchi: Paragraph [0010] (“According to such configuration, when a moving object such as a finger approaches the sewing needle during a sewing operation, an image of the sewing needle and the moving object that has approached the sewing needle are captured, and the distance (proximity distance) between the sewing needle and the moving object is calculated based on the image data captured.”) Noguchi: Paragraph [0032] (“The image sensor 9 is configured by a CCD (charge coupled device) imaging element and captures images of a workpiece cloth W (refer to FIGS. 9 to 11) placed on the upper surface of the bed 1 from a substantially upward direction.”) Noguchi: Paragraph [0033] (“...the image sensor 9 obtains an image of a substantially rectangular imaging range illustrated in FIG. 10.”) Noguchi: Paragraph [0060] (“Subsequently, the control unit 50 proceeds to step S18 and judges whether or not a moving object 73 has been detected by the moving object detection process.”) [The detection of the moving object (fingers) being in an immediate proximity of the sewing needle based on the image captured reads on “detect a change in the … image, the change corresponding to an ingress of an appendage of a user”. As illustrated in FIGS. 9 and 10, the substantially rectangular imaging range on the upper surface of the bed 1 reads on “the operational area”.] wherein the ingress indicates a potential placement of a garment within the operational area, Noguchi: Paragraph [0033] (“When the workpiece cloth W to be sewn is placed on the upper surface of the bed 1, the image sensor 9 obtains an image of a substantially rectangular imaging range illustrated in FIG. 10. The imaging range captures ... the moving object 73 in close proximity of the sewing needle 6 in addition to the workpiece cloth W.”) Noguchi: Paragraph [0059] (“Among the objects contained in the image data immediately before sewing start, the sewing needle 6 is moved vertically with regularity, and the workpiece cloth W is moved with regularity in the sewing direction in correlation with the cloth feed movement.”) Noguchi: Paragraph [0069] (“FIG. 10 illustrates image data GD1 captured after start operation of the start/stop switch 7 and the start of normal pattern sewing. The image data GD1 contains user's fingers as moving objects 73 in addition to a portion of the workpiece cloth W...”) [The image data after start operation capturing the workpiece cloth W reads on “the ingress indicates a potential placement of a garment”.  The workpiece cloth within the rectangular imaging range on the upper surface of the bed reads on “within the operational area”.] 
identify, in response to the ingress of the appendage into the operational area, a stage of operation associated with the guiding apparatus from the … image, Noguchi: Paragraph [0057] (“In case the stop operation is not operated on the start/stop switch 7 (No), the control unit 50 executes the imaging process (step S16) by the image sensor 9 while continuing the sewing process and executes a moving object detection process (step S17) based on the image data captured. In the moving object detection process, the control unit 50 compares the image data captured immediately before sewing start (refer to FIG. 9), in other words, the image data containing no images of moving objects 73, and the image data captured in step S16 after sewing start (refer to FIG. 10 or FIG. 11).”) Noguchi: Paragraph [0059] (“… user’s fingers and various objects such as scissors used by the user involve irregular motion. Thus, such objects hinder safety when they come into contact with the sewing needle 6. Such being the case, the control unit 50 excludes objects assuming regular motion from the moving object 73 and detects only the objects assuming irregular motion as the moving object 73. A needle drop position N of the sewing needle 6 taken on the workpiece cloth W is predetermined in the image data.”) Noguchi: Paragraph [0071] (“FIG. 11 illustrates image data GD2 captured during the sewing operation. The image GD2 contains user's fingers in addition to the objects excluded from moving objects 73 in the moving object detection process. In the state illustrated in FIG. 11, since the proximity distance L2 is approximately 15 mm, it is highly probable that the moving object 73 will contact the sewing needle 6. Thus, the rotational speed of the sewing machine motor 56 is decelerated, the warning buzzer 59 is activated and the warning message is displayed to the liquid crystal display 8.”) [The control unit executing the imaging process while the sewing start is performed of the sewing needle 6 (FIGS. 9, 10, and 11) reads on “identify…a stage of operation associated with the guiding apparatus”.  The imaging data captured reads on “from the … image”.  The deceleration in response to the image containing the user’s fingers reads on “in response to the ingress of the appendage into the operational area”.]
perform a first function with the guiding apparatus based on the stage of operation identified by the … image data, Noguchi: Paragraph [0057] (“Next, the control unit 50 proceeds to step S14 to execute a sewing process by driving the sewing machine motor 56.”) Noguchi: Paragraph [0060] (“Subsequently, the control unit 50 proceeds to step S18 and judges whether or not a moving object 73 has been detected by the moving object detection process... If a moving object 73 has been detected (YES), the control unit 50 proceeds to step S19 and calculates the horizontal distance between the sewing needle 6 and the moving object 73 as a proximity distance D... Then, the predetermined safety operation is executed based on the result of judgment of the proximity distance D.”) Noguchi: Paragraph [0061] (“If the proximity distance D is equal to or less than 50 mm and greater than 30 mm (50 mm≧D>30 mm), the control unit 50 proceeds to step S31 and warns the user by the warning buzzer 59. If the proximity distance D is equal to or less than 30 mm and greater than 10 mm (30 mm≧D≧10 mm), the control unit 50 proceeds to step S32 and executes a deceleration process that decelerates the rotational speed of the sewing machine motor 56 to a predetermined speed.”) Noguchi: Paragraph [0062] (“If the proximity distance D is equal to or less than 10 mm (D≦10 mm), in other words, if the moving object 73 is in immediate proximity of the sewing needle 6, the control unit 50 proceeds to step S35 and executes a release operation that blocks synchronization of the needle bar 5 and the sewing machine main shaft 18... Next, the control unit 50 proceeds to step S36 and brings the sewing machine motor 56 to an emergency halt.”)  Noguchi: Paragraph [0071] [As described above.][In response to detecting the moving object (i.e., a finger) during the sewing process, the deceleration or the halting of the sewing machine reads on “perform a first function with the guiding apparatus”.  The sewing process executed by the control unit and decelerated in response to the image containing the user’s fingers reads on “based on the stage of operation associated identified by the … image data”.]
detect the garment placed within the operational area, Noguchi: Paragraph [0033] [As described above.] Noguchi: Paragraph [0068] (“FIG. 9 illustrates image data GD0 captured immediately before the start operation of the start/stop switch 7. The image data GD0 does not contain any moving object 73 such as user's fingers whatsoever but only contains a portion of the workpiece cloth W...”) Noguchi: Paragraph [0069] [As described above.] [The capturing of the workpiece cloth within the rectangular imaging range on the upper surface of the bed reads on “detect the garment placed within the operational area”.]
…
detect the egress of the appendage of the user out of the operational area, and Noguchi: Paragraph [0062] and FIGS. 8A, 8B and 8C (“Then, the control unit 50 warns the user of the emergency halt by activating the warning buzzer 59 (step S37) and displays a warning message to the liquid crystal display 8 (step S38). Thereafter, the control unit 50 repeats steps S11 onwards.”) Noguchi: Paragraph [0065] and FIGS. 8A, 8B and 8C (“Next, the control unit 50 proceeds to step S27 and brings the sewing machine motor 56 to an emergency halt. Then, the control unit 50 warns the user of the emergency halt by activating the warning buzzer 59 (step S28) and displays a warning message to the liquid crystal display 8 (step S29). Thereafter, the control unit 50 repeats steps S11 onwards.”) Noguchi: Paragraph [0056] (“...imaging process is executed by the image sensor 9 (step S11).”) Noguchi: Paragraph [0060] (“Subsequently, the control unit 50 proceeds to step S18 and judges whether or not a moving object 73 has been detected by the moving object detection process. If no moving object 73 has been detected (NO), the control unit 50 repeats steps S15 onwards.”) [After halting the sewing machine motor, repeating the imaging process to determine that the moving object is not detected (S17 and S18) reads on “detect the egress of the appendage of the user”.]
perform a second function in response to the egress of the appendage out of the operational area, ... Noguchi: Paragraphs [0062] and [0065] and FIGS. 8A, 8B and 8C [As described above.] Noguchi: Paragraph [0056] (“In case a start operation has been operated on the start/stop switch 7 in step S12 (YES), the control unit 50 proceeds to step S13, and the image data containing the status immediately before sewing start is stored in the flash memory 54. The image data may be stored in the RAM 53 instead of the flash memory 54.”) Noguchi: Paragraph [0057] (“Next, the control unit 50 proceeds to step S14 to execute a sewing process by driving the sewing machine motor 56.”) [As shown in FIGS. 8B and 8C, after warning the user steps S29 and S38 of the detection of the moving object (i.e., a finger), the process returns to step S11 in which the process is repeated to determine whether or not the moving object is once again detected.  The start operation to execute the sewing process when no moving object is detected (S17 and S18) reads on “perform a second function in response to the egress of the appendage out of the operational area”.] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ichiyanagi, Schwarzberger, and Noguchi before them, to include in the processing circuit of Ichiyanagi detect a change in the image, the change corresponding to  an ingress of an appendage of a user into the operational area, the ingress being indicative of a potential placement of a garment within the operational area, identify, in response to the ingress of the appendage into the operational area, a stage of operation associated with the guiding apparatus from the image, performing a first function, detecting the garment placed within the operational area, detecting the egress of the appendage of the user out of the operational area, and performing a second function because the references are in the same field of endeavor and they are focused on providing a sewing machine that performs an operation related to sewing.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to provide a sewing machine capable of securing user safety when foreign objects such as user’s fingers approach the sewing needle by employing a configuration which is easy to install, provides good workability, is cost saving, and allows compact spacing. Noguchi Paragraph [0008]  The combination of the cited references would provide a sewing apparatus in which, upon detection of a user’s finger, the rotational speed of the sewing machine would either be decelerated or halted and the user would be warned thereby improving safety since the user is allowed to avoid danger by retracting his/her fingers. Noguchi Paragraph [0071]   User safety is improved since the user is allowed to avoid danger by immediate retraction of his/her fingers. Noguchi Paragraph [0072]
Ichiyanagi, Schwarzberger, and Noguchi fail to expressly teach that the image is a “three-dimensional image”, “three-dimensional image data”, and “calibrate the at least one sensor to distinguish the calculated coordinates and parameters associated with the garment from the coordinates and parameters in the operational area, …wherein the second function comprises a generation of sewing coordinates for the garment to be executed by a sewing machine”. However, Tokura describes a sewing machine. Tokura teaches:
... the at least one sensor configured to capture a three-dimensional image of the operational area… three-dimensional image,… Tokura: Paragraph [0040] (“The camera coordinate system is a three-dimensional coordinate system for the image sensor 50. The camera coordinate system 200 is schematically shown in FIG. 2. The world coordinate system 100 is a coordinate system that represents the whole of space.”) Tokura: Paragraph [0047] and FIG. 6 (“The three-dimensional coordinates for the center 110 in the world coordinate system 100 are computed by a method that applies a method that computes three-dimensional coordinates for a corresponding point of which images have been captured by cameras that are disposed at two different positions, by utilizing the parallax between the two camera positions.”) [The image sensor (“the at least one sensor”) capturing image data to compute three-dimensional coordinates of the sewing object reads on “three-dimensional image”.]
…
set the at least one sensor to maximize detection of the operational area from the three-dimensional image, ... the guiding apparatus from the three-dimensional image … Tokura: Paragraph [0006] (“The sewing machine is provided with a function that acquires accurate position information from an image that has been captured by an image capture portion, without adding a new mechanism.”) Tokura: Paragraph [0040] (“The external variables are parameters that indicate the installed state (the position and the orientation) of the image sensor 50 with respect to a world coordinate system 100. Accordingly, the external variables indicate a shift of a camera coordinate system 200 with respect to the world coordinate system 100. The camera coordinate system is a three-dimensional coordinate system for the image sensor 50. The camera coordinate system 200 is schematically shown in FIG. 2. The world coordinate system 100 is a coordinate system that represents the whole of space. The world coordinate system 100 is not influenced by the center of gravity etc. of a subject. In the present embodiment, the world coordinate system 100 corresponds to the embroidery coordinate system 300.”) [The positioning of the camera coordinate system including the image sensor with respect to the world coordinate system to obtain accurate position information from the captured image reads on “set the at least one sensor to maximize detection of the operational area from the three-dimensional image”.]
…the three-dimensional image data… Tokura: Paragraphs [0040] and [0047] [As described above.] [The three-dimensional coordinates reads on “three-dimensional image data”.]
…
wherein the second function comprises a generation of sewing coordinates for the garment to be executed by a sewing machine. Tokura: Paragraph [0003] (“A sewing machine is known that includes an image capture device. This sort of sewing machine computes, based on a characteristic point in an image that has been created by the image capture device, three-dimensional coordinates that describe the position of the actual characteristic point. A height coordinate is necessary for the processing that computes the three-dimensional coordinates of the characteristic point. The sewing machine therefore one of computes the three-dimensional coordinates of the characteristic point by setting a specified value for the height coordinate and computes the three-dimensional coordinates of the characteristic point by detecting a thickness of an object to be sewn (hereinafter referred to as a "sewing object").”) [The object to be sewn using the sewing machine based on the computed three dimensional coordinates reads on “sewing coordinates for the garment to be executed by the sewing machine”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ichiyanagi and Tokura before them, for the image of Ichiyanagi to be a three-dimensional image and the second function comprise the generation of sewing coordinates because the references are in the same field of endeavor and they are focused on providing a sewing machine that performs an operation related to sewing.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to acquire accurate position information from an image that has been captured by an image capture portion, without adding a new mechanism. Tokura Paragraph [0006] 
Ichiyanagi, Schwarzberger, Noguchi, and Tokura fail to expressly teach “calibrate the at least one sensor to distinguish the calculated coordinates and parameters associated with the garment from the coordinates and parameters in the operational area”.  However, Sano describes a sewing system that comprises a sewing machine.  Sano teaches:
…calibrate the at least one sensor to distinguish the calculated coordinates and parameters associated with the garment from the coordinates and parameters in the operational area (as explained in the 35 USC 112(b) rejection, this amended recitation is construed as “calibrate a sewing needle of a sewing machine with the at least one sensor”),… Sano: Paragraph [0021] (“a camera that captures an image of a reference position for sewing”) Sano: Paragraph [0015] (“the controller further performs calibration processing that calibrates the needle center position stored by the controller, based on each position of the first stitch position and the second stitch position within image capture ranges of capture images that are obtained by capturing images of the first stitch position and the second stitch position using the camera.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ichiyanagi, Schwarzberger, Noguchi, Tokura, and Sano before them, to calibrate a sewing needle of a sewing machine with the at least one sensor because the references are in the same field of endeavor and they are focused on providing a sewing machine that performs an operation related to sewing.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification a controller or the image processing circuit of Ichiyanagi can precisely recognize the actual needle center position of the sewing machine and the stitch position of the sewing machine can be accurately positioned by the robot arm, so that it is possible to improve the sewing quality without applying the burden to an operator. Sano Paragraphs [0022] and [0120] 
Regarding claim 2, Ichiyanagi, Schwarzberger, Noguchi, Tokura, and Sano teach all the claimed features of claim 1, from which claim 2 depends.  Ichiyanagi further teaches:
The system of claim 1, wherein the first function, the second function, and the third function each comprise one of: stopping an operation of the guiding apparatus, suspending the operation of the guiding apparatus, starting the operation of the guiding apparatus, resuming the operation of the guiding apparatus, changing the speed of the operation of the guiding apparatus, presenting an indication to the user, and determining features of an operational object. Ichiyanagi: Paragraph [0032] (“The projected image 39 includes operation items 40. The operation items 40 include a sewing start-and-stop item 41... The sewing start-and-stop item 41 corresponds to the starting and the stopping of the operation of the sewing devices.”)  Ichiyanagi: Paragraph [0048] (“At Step S25, the CPU 61 detects the operation item 40 that the user’s finger has touched, among the plurality of the operation items 40 that are projected onto the work cloth W by the projector 30...”) Ichiyanagi: Paragraph [0068] (“...a sewing speed adjustment item that designates a speed at which the sewing will be performed by the sewing devices.”) [The stopping of the operation reads on “the first function” and the starting of the operation reads on “the second function”.  The sewing speed adjustment reads on “the third function”.]
Regarding claim 3, Ichiyanagi, Schwarzberger, Noguchi, Tokura, and Sano teach all the claimed features of claim 1, from which claim 3 depends.  Tokura further teaches:
The system of claim 1, wherein the at least one sensor is configured to detect at least one of the following: multiple layers of materials; material thickness; and material sagging. Tokura: Paragraph [0007] (“The sewing machine further includes a computing portion that computes, as position information, at least one of a thickness of the sewing object at a portion where the pattern is located and a position of the pattern on a surface of the sewing object, based on the first position, the second position, a position of the pattern in the first image, and a position of the pattern in the second image.”) 
The motivation to combine Ichiyanagi, Schwarzberger, Noguchi, and Tokura as provided in claim 1 is incorporated herein.
Regarding claim 5, Ichiyanagi, Schwarzberger, Noguchi, Tokura, and Sano teach all the claimed features of claim 1, from which claim 5 depends.  Ichiyanagi further teaches:
The system of claim 1, further comprising a calibration system for calibrating the sensor with visual indicia of the operational area. Ichiyanagi: Paragraph [0026] (“A pair of adjustment screws 31 of the projector 30 project to the outside of the head 4. The adjustment screws 31 adjust the focus of the projected image 39 that is projected. Because the projector 30 projects the projected image 39 obliquely onto the one of the bed 1 and the work cloth W from above, distortion occurs in the projected image 39 that is corrected (calibrating) by known image correction processing; ...”) Ichiyanagi: Paragraph [0048] (“... the CPU 61 detects the operation item 40 that the user’s finger has touched based on the position of the user’s finger in relation to the positions of the operation items 40 in the projected image 39 that is shown in the captured image that has been captured by the image sensor 50...”)
Referring to independent claim 8, Ichiyanagi teaches:
A computer implemented method for detecting ingress and egress of an appendage of a user in an operational area of a guiding apparatus, the method comprising: Ichiyanagi: Paragraph [0006] (“The sewing machine according to the present disclosure includes a bed on which a work cloth is placed, a sewing device, a projection portion, an item detection portion, and a control portion.”) Ichiyanagi: Paragraph [0008] (“The computer readable instructions cause the sewing machine to perform the following steps, projecting, onto at least one of a work cloth and a bed on which the work cloth is placed, a projected image that includes at least one operation item that indicates an operation of a sewing device that performs sewing on the work cloth, detecting whether a user’s finger has touched a location, on the at least one of the bed and the work cloth onto which the at least one operation item is being projected, where one of the at least one operation item is being projected, and causing the sewing device to perform an operation that corresponds to the operation item that has been detected...”) [Fig. 5, 8 show detecting ingress/egress of user’s finger in operational area of operation items 40 including 41-45. The control portion reads on “a guiding apparatus”.]
…
the first function comprising calculating coordinates and parameters for locations in the operational area;… Ichiyanagi: Paragraph [0029] (“As shown in FIG. 2, the image sensor 50 captures an image of a specified image capture region R1 on the bed 1. The image capture region R1 is a region on the bed 1 that is toward the front from the needle drop point P for the sewing needle 7 that is mounted on the needle bar 6.”) Ichiyanagi: Paragraph [0030] (“Through the projected light opening 36, the image-forming lens 35 forms the projected image beam into an image in a projection region R2 that is in the focus position on the one of the bed 1 and the work cloth W. Note that in the present embodiment, the projection region R2 of the projector 30 and the image capture region R1 of the image sensor 50 are congruent.”) Ichiyanagi: Paragraph [0043] (“Specifically, the image processing circuit 50a acquires the RGB values for the coordinates that correspond to the position of the work cloth W in the image data for the captured image that was captured by the image sensor 50.”) Ichiyanagi: Paragraph [0048] (“… the CPU 61 detects that the user's finger has touched the work cloth W. Then, by a known image processing method, the CPU 61 specifies the position of a center position C of the thumbnail of the user's thumb. The CPU 61 computes the coordinates of the center position C of the thumbnail in the captured image and compares the coordinates of the center position C to the coordinates of the regions where the individual operation items 40 are projected. The coordinates of the regions where the individual operation items 40 are projected are stored in the RAM 63 in accordance with the projection conditions that the user has set in advance…the CPU 61 detects that, among the plurality of the operation items 40, the user's finger is positioned on the cut thread item 43.”) [The computing reads on “calculating”. The RGB values reads on “parameters”. The position of the work cloth or the thumbnail in the image data, where the projection region represents the image data, reads on “coordinates and parameters for locations in the operational area”.]
Ichiyanagi fails to expressly teach “… configuring an image sensor to maximize detection of the operational area from the three-dimensional image; detecting, from a three-dimension image, the ingress of an appendage of a user into the operational area, wherein the ingress is indicative of a potential placement of a garment within the operational area; identifying, from the three-dimensional image, a stage of operation associated with the guiding apparatus in response to the ingress of the appendage into the operational area; performing a first action with the guiding apparatus based on the stage of operation identified by the three-dimensional image data…; detecting the garment placed within the operational area; calibrating the at least one sensor to distinguish the calculated coordinates and parameters associated with the garment from the coordinates and parameters in the operational area; detecting the egress of the appendage of the user out of the operational area; and performing a second action in response to the egress of the appendage of the user out of the operational area, wherein the second action comprises generating sewing coordinates for the garment to be executed by a sewing machine”.  However, Schwarzberger describes capturing, by a device, a plurality of images of a work piece and mapping, by the device, the plurality of images of the work piece to a digital representation of the work piece. Schwarzberger teaches:
... configuring an image sensor to maximize detection of the operational area from the … image; ... Schwarzberger: Paragraph [0035] (“The first sensor 117 and the second sensor 119 are optimally located on opposite sides of the drop location of reciprocating needle 110. Exemplary embodiments of the first sensor 117 and the second sensor 119 include optical sensors, motion sensors or any type of sensor capable of monitoring the movement of the work piece relative to the sewing head 110.”)  Schwarzberger: Paragraph [0036] (“Image capture device 120 as depicted in FIG. 1 is located adjacent to sewing head 110.”) Schwarzberger: Paragraph [0038] (“… image capture device 120 can be moved over textile 102 such that it can take multiple panoramic photographs of the portion of textile 102 that is within the work piece retention area, which when combined, construct a picture of the entire textile 102.”) [The first and/or second sensor and the image capture device 120 on the sewing head 110 as shown in FIG. 1 optimally located to be capable of monitoring the work piece reads on “configuring an image sensor to maximize detection of the operational area”.  The image capture device 120 constructing a picture of the entire textile reads on “from the … image”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ichiyanagi and Schwarzberger before them, for the image sensor of Ichiyanagi to maximize detection of the operational area from the image because the references are in the same field of endeavor and they are focused on providing a sewing machine that performs an operation related to sewing.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it is advantageous for the user to have a visual representation of the projected finished quilt. This will aid the user in the planning process by providing the user with a visualization of what the quilt will likely look like. Additionally, a visual representation of the projected finished quilt will aid the user in navigating around existing patterns or designs that are already located on the work piece. Schwarzberger Paragraph [0018] 
Ichiyanagi and Schwarzberger fail to expressly teach “… the three-dimensional image; detecting, from a three-dimension image, the ingress of an appendage of a user into the operational area, wherein the ingress is indicative of a potential placement of a garment within the operational area; identifying, from the three-dimensional image, a stage of operation associated with the guiding apparatus in response to the ingress of the appendage into the operational area; performing a first action with the guiding apparatus based on the stage of operation identified by the three-dimensional image data…; detecting the garment placed within the operational area; calibrating the at least one sensor to distinguish the calculated coordinates and parameters associated with the garment from the coordinates and parameters in the operational area; detecting the egress of the appendage of the user out of the operational area; and performing a second action in response to the egress of the appendage of the user out of the operational area, wherein the second action comprises generating sewing coordinates for the garment to be executed by a sewing machine”.   However, Noguchi describes a sewing machine including an imaging unit that captures image of at least the sewing needle and a moving object that is in close proximity of the sewing needle. Noguchi teaches:
detecting, from a … image, the ingress of an appendage of a user into the operational area, Noguchi: Paragraph [0010] (“According to such configuration, when a moving object such as a finger approaches the sewing needle during a sewing operation, an image of the sewing needle and the moving object that has approached the sewing needle are captured, and the distance (proximity distance) between the sewing needle and the moving object is calculated based on the image data captured.”) Noguchi: Paragraph [0032] (“The image sensor 9 is configured by a CCD (charge coupled device) imaging element and captures images of a workpiece cloth W (refer to FIGS. 9 to 11) placed on the upper surface of the bed 1 from a substantially upward direction.”) Noguchi: Paragraph [0033] (“...the image sensor 9 obtains an image of a substantially rectangular imaging range illustrated in FIG. 10.”) Noguchi: Paragraph [0060] (“Subsequently, the control unit 50 proceeds to step S18 and judges whether or not a moving object 73 has been detected by the moving object detection process.”) [The detection of the moving object (fingers) being in an immediate proximity of the sewing needle based on the image captured reads on “detecting, from a … image, the ingress of an appendage of a user”. As illustrated in FIGS. 9 and 10, the substantially rectangular imaging range on the upper surface of the bed 1 reads on “the operational area”.] wherein the ingress is indicative of a potential placement of a garment within the operational area; Noguchi: Paragraph [0033] (“When the workpiece cloth W to be sewn is placed on the upper surface of the bed 1, the image sensor 9 obtains an image of a substantially rectangular imaging range illustrated in FIG. 10. The imaging range captures ... the moving object 73 in close proximity of the sewing needle 6 in addition to the workpiece cloth W.”) Noguchi: Paragraph [0059] (“Among the objects contained in the image data immediately before sewing start, the sewing needle 6 is moved vertically with regularity, and the workpiece cloth W is moved with regularity in the sewing direction in correlation with the cloth feed movement.”) Noguchi: Paragraph [0069] (“FIG. 10 illustrates image data GD1 captured after start operation of the start/stop switch 7 and the start of normal pattern sewing. The image data GD1 contains user's fingers as moving objects 73 in addition to a portion of the workpiece cloth W...”) [The image data after start operation capturing the workpiece cloth W reads on “the ingress is indicative of a potential placement of a garment”.  The workpiece cloth within the rectangular imaging range on the upper surface of the bed reads on “within the operational area”.] 
identifying, from the … image, a stage of operation associated with the guiding apparatus in response to the ingress of the appendage into the operational area; Noguchi: Paragraph [0057] (“In case the stop operation is not operated on the start/stop switch 7 (No), the control unit 50 executes the imaging process (step S16) by the image sensor 9 while continuing the sewing process and executes a moving object detection process (step S17) based on the image data captured. In the moving object detection process, the control unit 50 compares the image data captured immediately before sewing start (refer to FIG. 9), in other words, the image data containing no images of moving objects 73, and the image data captured in step S16 after sewing start (refer to FIG. 10 or FIG. 11).”) Noguchi: Paragraph [0059] (“… user’s fingers and various objects such as scissors used by the user involve irregular motion. Thus, such objects hinder safety when they come into contact with the sewing needle 6. Such being the case, the control unit 50 excludes objects assuming regular motion from the moving object 73 and detects only the objects assuming irregular motion as the moving object 73. A needle drop position N of the sewing needle 6 taken on the workpiece cloth W is predetermined in the image data.”) Noguchi: Paragraph [0071] (“FIG. 11 illustrates image data GD2 captured during the sewing operation. The image GD2 contains user's fingers in addition to the objects excluded from moving objects 73 in the moving object detection process. In the state illustrated in FIG. 11, since the proximity distance L2 is approximately 15 mm, it is highly probable that the moving object 73 will contact the sewing needle 6. Thus, the rotational speed of the sewing machine motor 56 is decelerated, the warning buzzer 59 is activated and the warning message is displayed to the liquid crystal display 8.”) [The control unit executing the imaging process while the sewing start is performed of the sewing needle 6 (FIGS. 9, 10, and 11) reads on “identifying…a stage of operation associated with the guiding apparatus”.  The imaging data captured reads on “from the … image”.  The deceleration in response to the image containing the user’s fingers reads on “in response to the ingress of the appendage into the operational area”.]
performing a first action with the guiding apparatus based on the stage of operation identified by the …image data, Noguchi: Paragraph [0057] (“Next, the control unit 50 proceeds to step S14 to execute a sewing process by driving the sewing machine motor 56.”) Noguchi: Paragraph [0060] (“Subsequently, the control unit 50 proceeds to step S18 and judges whether or not a moving object 73 has been detected by the moving object detection process... If a moving object 73 has been detected (YES), the control unit 50 proceeds to step S19 and calculates the horizontal distance between the sewing needle 6 and the moving object 73 as a proximity distance D... Then, the predetermined safety operation is executed based on the result of judgment of the proximity distance D.”) Noguchi: Paragraph [0061] (“If the proximity distance D is equal to or less than 50 mm and greater than 30 mm (50 mm≧D>30 mm), the control unit 50 proceeds to step S31 and warns the user by the warning buzzer 59. If the proximity distance D is equal to or less than 30 mm and greater than 10 mm (30 mm≧D≧10 mm), the control unit 50 proceeds to step S32 and executes a deceleration process that decelerates the rotational speed of the sewing machine motor 56 to a predetermined speed.”) Noguchi: Paragraph [0062] (“If the proximity distance D is equal to or less than 10 mm (D≦10 mm), in other words, if the moving object 73 is in immediate proximity of the sewing needle 6, the control unit 50 proceeds to step S35 and executes a release operation that blocks synchronization of the needle bar 5 and the sewing machine main shaft 18... Next, the control unit 50 proceeds to step S36 and brings the sewing machine motor 56 to an emergency halt.”)  Noguchi: Paragraph [0071] [As described above.][In response to detecting the moving object (i.e., a finger) during the sewing process, the deceleration or the halting of the sewing machine reads on “performing a first action with the guiding apparatus”.  The sewing process executed by the control unit and decelerated in response to the image containing the user’s fingers reads on “based on the stage of operation identified by the …image data”.]
detecting the garment placed within the operational area, Noguchi: Paragraph [0033] [As described above.] Noguchi: Paragraph [0068] (“FIG. 9 illustrates image data GD0 captured immediately before the start operation of the start/stop switch 7. The image data GD0 does not contain any moving object 73 such as user's fingers whatsoever but only contains a portion of the workpiece cloth W...”) Noguchi: Paragraph [0069] [As described above.] [The capturing of the workpiece cloth within the rectangular imaging range on the upper surface of the bed reads on “detecting the garment placed within the operational area”.]
…
detecting the egress of the appendage of the user out of the operational area; and Noguchi: Paragraph [0065] (“Next, the control unit 50 proceeds to step S27 and brings the sewing machine motor 56 to an emergency halt. Then, the control unit 50 warns the user of the emergency halt by activating the warning buzzer 59 (step S28) and displays a warning message to the liquid crystal display 8 (step S29). Thereafter, the control unit 50 repeats steps S11 onwards.”) Noguchi: Paragraph [0056] (“...imaging process is executed by the image sensor 9 (step S11).”) Noguchi: Paragraph [0060] (“Subsequently, the control unit 50 proceeds to step S18 and judges whether or not a moving object 73 has been detected by the moving object detection process. If no moving object 73 has been detected (NO), the control unit 50 repeats steps S15 onwards.”) [After halting the sewing machine motor, repeating the imaging process to determine that the moving object is not detected reads on “detecting the egress of the appendage of the user”.]
performing a second action in response to the egress of the appendage of the user out of the operational area, ... Noguchi: Paragraphs [0062] and [0065] and FIGS. 8A, 8B and 8C [As described above.] Noguchi: Paragraph [0056] (“In case a start operation has been operated on the start/stop switch 7 in step S12 (YES), the control unit 50 proceeds to step S13, and the image data containing the status immediately before sewing start is stored in the flash memory 54. The image data may be stored in the RAM 53 instead of the flash memory 54.”) Noguchi: Paragraph [0057] (“Next, the control unit 50 proceeds to step S14 to execute a sewing process by driving the sewing machine motor 56.”) [As shown in FIGS. 8B and 8C, after warning the user steps S29 and S38 of the detection of the moving object (i.e., a finger), the process returns to step S11 in which the process is repeated to determine whether or not the moving object is once again detected.  The start operation to execute the sewing process when no moving object is detected (S17 and S18) reads on “performing a second action in response to the egress of the appendage of the user out of the operational area”.] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ichiyanagi, Schwarzberger, and Noguchi before them, to include in the processing circuit of Ichiyanagi detecting the ingress of an appendage of a user into the operational area, identifying a stage of operation, performing a first action, detecting the garment and the egress of the appendage of the user out of the operational area, and performing a second action based on the stage of operation associated with the guiding apparatus because the references are in the same field of endeavor and they are focused on providing a sewing machine that performs an operation related to sewing.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to provide a sewing machine capable of securing user safety when foreign objects such as user’s fingers approach the sewing needle by employing a configuration which is easy to install, provides good workability, is cost saving, and allows compact spacing. Noguchi Paragraph [0008]  The combination of the cited references would provide a sewing apparatus in which, upon detection of a user’s finger, the rotational speed of the sewing machine would either be decelerated or halted and the user would be warned thereby improving safety since the user is allowed to avoid danger by retracting his/her fingers. Noguchi Paragraph [0071]   User safety is improved since the user is allowed to avoid danger by immediate retraction of his/her fingers. Noguchi Paragraph [0072]
Ichiyanagi, Schwarzberger, and Noguchi fail to expressly teach “…configuring an image sensor to maximize detection of the operational area from the three-dimensional image, ...detecting, from a three-dimension image…the three-dimensional image data… calibrating the at least one sensor to distinguish the calculated coordinates and parameters associated with the garment from the coordinates and parameters in the operational area; … and …wherein the second action comprises generating sewing coordinates for the garment to be executed by a sewing machine”. However, Tokura describes a sewing machine. Tokura teaches:
... configuring an image sensor to maximize detection of the operational area from the three-dimensional image, ...detecting, from a three-dimension image…identifying, from the three-dimensional image… Tokura: Paragraph [0006] (“The sewing machine is provided with a function that acquires accurate position information from an image that has been captured by an image capture portion, without adding a new mechanism.”) Tokura: Paragraph [0040] (“The external variables are parameters that indicate the installed state (the position and the orientation) of the image sensor 50 with respect to a world coordinate system 100. Accordingly, the external variables indicate a shift of a camera coordinate system 200 with respect to the world coordinate system 100. The camera coordinate system is a three-dimensional coordinate system for the image sensor 50. The camera coordinate system 200 is schematically shown in FIG. 2. The world coordinate system 100 is a coordinate system that represents the whole of space. The world coordinate system 100 is not influenced by the center of gravity etc. of a subject. In the present embodiment, the world coordinate system 100 corresponds to the embroidery coordinate system 300.”) Tokura: Paragraph [0047] and FIG. 6 (“The three-dimensional coordinates for the center 110 in the world coordinate system 100 are computed by a method that applies a method that computes three-dimensional coordinates for a corresponding point of which images have been captured by cameras that are disposed at two different positions, by utilizing the parallax between the two camera positions.”) [The image sensor (“image sensor”) capturing image data to compute three-dimensional coordinates of the sewing object reads on “three-dimensional image”.  The positioning of the camera coordinate system including the image sensor with respect to the world coordinate system to obtain accurate position information from the captured image reads on “detecting, from a three-dimension image…”.]
…the three-dimensional image data… Tokura: Paragraphs [0040] and [0047] [As described above.] [The three-dimensional coordinates reads on “three-dimensional image data”.]
…
wherein the second action comprises generating sewing coordinates for the garment to be executed by a sewing machine. Tokura: Paragraph [0003] (“A sewing machine is known that includes an image capture device. This sort of sewing machine computes, based on a characteristic point in an image that has been created by the image capture device, three-dimensional coordinates that describe the position of the actual characteristic point. A height coordinate is necessary for the processing that computes the three-dimensional coordinates of the characteristic point. The sewing machine therefore one of computes the three-dimensional coordinates of the characteristic point by setting a specified value for the height coordinate and computes the three-dimensional coordinates of the characteristic point by detecting a thickness of an object to be sewn (hereinafter referred to as a "sewing object").”) [The object to be sewn using the sewing machine based on the computed three dimensional coordinates reads on “sewing coordinates for the garment to be executed by a sewing machine”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ichiyanagi, Schwarzberger, Noguchi, and Tokura before them, for the image of Ichiyanagi to be a three-dimensional image and detecting three-dimensional data because the references are in the same field of endeavor and they are focused on providing a sewing machine that performs an operation related to sewing.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to acquire accurate position information from an image that has been captured by an image capture portion, without adding a new mechanism. Tokura Paragraph [0006] 
Ichiyanagi, Schwarzberger, Noguchi, and Tokura fail to expressly teach “…calibrating the at least one sensor to distinguish the calculated coordinates and parameters associated with the garment from the coordinates and parameters in the operational area; …”. Sano describes a sewing system that comprises a sewing machine.  Sano teaches:
…calibrating the at least one sensor to distinguish the calculated coordinates and parameters associated with the garment from the coordinates and parameters in the operational area (as explained in the 35 USC 112(b) rejection, this amended recitation is construed as “calibrating a sewing needle of a sewing machine with the at least one sensor”);… Sano: Paragraph [0021] (“a camera that captures an image of a reference position for sewing”) Sano: Paragraph [0015] (“the controller further performs calibration processing that calibrates the needle center position stored by the controller, based on each position of the first stitch position and the second stitch position within image capture ranges of capture images that are obtained by capturing images of the first stitch position and the second stitch position using the camera.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ichiyanagi, Schwarzberger, Noguchi, Tokura, and Sano before them, to calibrate a sewing needle of a sewing machine with the at least one sensor because the references are in the same field of endeavor and they are focused on providing a sewing machine that performs an operation related to sewing.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification so that the controller or the image processing circuit of Ichiyanagi can precisely recognize the actual needle center position of the sewing machine and the stitch position of the sewing machine can be accurately positioned by the robot arm, so that it is possible to improve the sewing quality without applying the burden to an operator. Sano Paragraphs [0022] and [0120] 
Regarding claim 9, Ichiyanagi, Schwarzberger, Noguchi, Tokura, and Sano teach all the claimed features of claim 8, from which claim 9 depends.  Tokura further teaches:
The system of claim 8, further comprising determining, by the guiding apparatus, at least one of the following: multiple layers of materials; material thickness; and material sagging. Tokura: Paragraph [0007] (“The sewing machine further includes a computing portion that computes, as position information, at least one of a thickness of the sewing object at a portion where the pattern is located and a position of the pattern on a surface of the sewing object, based on the first position, the second position, a position of the pattern in the first image, and a position of the pattern in the second image.”) 
The motivation to combine Ichiyanagi, Schwarzberger, Noguchi, and Tokura as explained in claim 8 is incorporated herein.
Regarding claim 11, Ichiyanagi, Schwarzberger, Noguchi, Tokura, and Sano teach all the claimed features of claim 8, from which claim 11 depends.  Ichiyanagi further teaches:
The method of claim 8, wherein one of the first action, the second action, and the third action comprises one of the following: stopping an operation of the guiding apparatus, starting the operation of the guiding apparatus, suspending the operation of the guiding apparatus, refraining from commencing the operation of the guiding apparatus, altering the speed of the operation of the guiding apparatus, altering the nature of the operation of the guiding apparatus, proceeding to a next step of the operation of the guiding apparatus, returning to a prior step of the operation of the guiding apparatus, triggering a safety feature of the guiding apparatus, presenting an indication to the user, projecting a pattern into the operational area, securing an operational object, releasing the operational object, determining features of the operational object, repositioning the operational object, and rotating the operational object. Ichiyanagi: Paragraph [0032] (“The projected image 39 includes operation items 40. The operation items 40 include a sewing start-and-stop item 41... The sewing start-and-stop item 41 corresponds to the starting and the stopping of the operation of the sewing devices.”)  Ichiyanagi: Paragraph [0048] (“At Step S25, the CPU 61 detects the operation item 40 that the user’s finger has touched, among the plurality of the operation items 40 that are projected onto the work cloth W by the projector 30...”) Ichiyanagi: Paragraph [0068] (“...a sewing speed adjustment item that designates a speed at which the sewing will be performed by the sewing devices.”) [The stopping of the operation reads on “the first action” and the starting of the operation reads on “the second action”.  The sewing speed adjustment reads on “the third action”.]
Regarding independent claim 14, Ichiyanagi teaches:
A guiding apparatus comprising: Ichiyanagi: Paragraph [0006] (“The sewing machine...”)
an operational area; Ichiyanagi: Paragraph [0006] (“The sewing machine according to the present disclosure includes a bed on which a work cloth is placed, a sewing device, a projection portion, an item detection portion, and a control portion. The sewing device includes a needle bar, on a lower end of which a sewing needle is mounted, and a feed portion that moves the work cloth. The projection portion projects, onto at least one of the bed and the work cloth, a projected image that includes at least one operation item that indicates an operation of the sewing device. The item detection portion detects whether a user's finger has touched a location, on the at least one of the bed and the work cloth onto which the at least one operation item is being projected by the projection portion, where one of the at least one operation item is being projected. The control portion operates the sewing device in accordance with the operation item that has been detected by the item detection portion...”) [Fig. 5, 8 show detecting ingress/egress of user’s finger in operational area of operation items 40 including 41-45.]
a sensor configured to monitor the operational area... Ichiyanagi: Paragraph [0029] (“... the image sensor 50 captures an image of a specified image capture region R1 on the bed 1...”) Ichiyanagi: Paragraph [0032] (“The projected image 39 is projected by the projector 30 onto the bed 1 – combination of image sensor and projector correspond to sensor...”) Ichiyanagi: Paragraph [0067] (“In the first embodiment, the projection region R2 of the projector 30 matches the image capture region R1 of the image sensor 50, but it is also acceptable for the two regions not to match… The image sensor 50 need only be able to capture an image over a specified range that includes the projection region R2...”) [Fig.5, 8 show monitoring of area covering operation items 40 to detect user’s finger.]
a virtual light curtain mediated by the sensor configured to detect ingress, egress, and continuing presence of an appendage of the user  in the operational area; Ichiyanagi: Paragraphs [0029], [0032], and [0067] [As previously described.] [A barrier (which reads on “a virtual light curtain”) is included that is mediated by projector 30 and image sensor 50 around the operational area covering operation items 40 to detect user’s finger ingress/egress/continuing presence. Ichiyanagi’s Fig.7 shows that the operational area is monitored in a continuous loop Step 23-27. When user finger is detected for the first time in this loop, ingress is detected. When user finger is detected in multiple continuous iterations, continuing presence is detected. When user finger is detected in previous iteration but not current iteration, “egress” is detected.]
a processing unit coupled with the sensor to provide an operation of the virtual light curtain, wherein the processor is configured to:... Ichiyanagi: Paragraph [0034] (“The sewing machine 10 is provided with a control portion 60, a card slot 17, and an image processing circuit 50 a. The control portion 60 is provided with a CPU 61, a ROM 62, a RAM 63, an EEPROM 64, an input interface 65, an output interface 66, a bus 67, and an external access RAM 68.”) [The control portion reads on “a processing unit”.]
…
the first function comprising a calculations of coordinates and parameters for locations in the operational area,… Ichiyanagi: Paragraph [0029] (“As shown in FIG. 2, the image sensor 50 captures an image of a specified image capture region R1 on the bed 1. The image capture region R1 is a region on the bed 1 that is toward the front from the needle drop point P for the sewing needle 7 that is mounted on the needle bar 6.”) Ichiyanagi: Paragraph [0030] (“Through the projected light opening 36, the image-forming lens 35 forms the projected image beam into an image in a projection region R2 that is in the focus position on the one of the bed 1 and the work cloth W. Note that in the present embodiment, the projection region R2 of the projector 30 and the image capture region R1 of the image sensor 50 are congruent.”) Ichiyanagi: Paragraph [0043] (“Specifically, the image processing circuit 50a acquires the RGB values for the coordinates that correspond to the position of the work cloth W in the image data for the captured image that was captured by the image sensor 50.”) Ichiyanagi: Paragraph [0048] (“… the CPU 61 detects that the user's finger has touched the work cloth W. Then, by a known image processing method, the CPU 61 specifies the position of a center position C of the thumbnail of the user's thumb. The CPU 61 computes the coordinates of the center position C of the thumbnail in the captured image and compares the coordinates of the center position C to the coordinates of the regions where the individual operation items 40 are projected. The coordinates of the regions where the individual operation items 40 are projected are stored in the RAM 63 in accordance with the projection conditions that the user has set in advance…the CPU 61 detects that, among the plurality of the operation items 40, the user's finger is positioned on the cut thread item 43.”) [The computing reads on “calculation”. The RGB values reads on “parameters”. The position of the work cloth or the thumbnail in the image data, where the projection region represents the image data, reads on “coordinates and parameters for locations in the operational area”.]
Ichiyanagi fails to teach expressly describe “… to capture three-dimensional images; … wherein the processing unit is configured to: configure the at least one sensor to maximize detection of the operational area from the three-dimensional image, detect a change in the three-dimensional image, the change corresponding to an ingress of the appendage of a user into the operational area, wherein the ingress is indicative of a potential placement of a garment within the operational area, identify, in response to the ingress of the appendage into the operational area, a stage of operation associated with the guiding apparatus from the three- dimensional image; perform a first function with the guiding apparatus based on the stage of operation identified by the three-dimensional image data, …detect the garment placed within the operational area, detect an egress of the appendage of the user out of the operational area, perform a second function in response to the egress of the appendage of the user out of the operational area, wherein the second function comprises a generation of sewing coordinates for the garment to be executed by a sewing machine, and a third function being based on the stage of operation associated with the guiding apparatus, the third function comprising the execution of an operation by the dewing machine associated with the generated sewing coordinates”.  However, Schwarzberger describes capturing, by a device, a plurality of images of a work piece and mapping, by the device, the plurality of images of the work piece to a digital representation of the work piece. Schwarzberger teaches:
... wherein the processing unit is configured to: configure the at least one sensor to maximize detection of the operational area from the … image, ... Schwarzberger: Paragraph [0035] (“The first sensor 117 and the second sensor 119 are optimally located on opposite sides of the drop location of reciprocating needle 110. Exemplary embodiments of the first sensor 117 and the second sensor 119 include optical sensors, motion sensors or any type of sensor capable of monitoring the movement of the work piece relative to the sewing head 110.”)  Schwarzberger: Paragraph [0036] (“Image capture device 120 as depicted in FIG. 1 is located adjacent to sewing head 110.”) Schwarzberger: Paragraph [0038] (“… image capture device 120 can be moved over textile 102 such that it can take multiple panoramic photographs of the portion of textile 102 that is within the work piece retention area, which when combined, construct a picture of the entire textile 102.”) [The first and/or second sensor and the image capture device 120 on the sewing head 110 as shown in FIG. 1 optimally located to be capable of monitoring the work piece reads on “optimize the at least one sensor to maximize detection of the operational area”.  The image capture device 120 constructing a picture of the entire textile reads on “from the … image”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ichiyanagi and Schwarzberger before them, for the image sensor of Ichiyanagi to be optimized to maximize detection of the operational area from the image because the references are in the same field of endeavor and they are focused on providing a sewing machine that performs an operation related to sewing.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it is advantageous for the user to have a visual representation of the projected finished quilt. This will aid the user in the planning process by providing the user with a visualization of what the quilt will likely look like. Additionally, a visual representation of the projected finished quilt will aid the user in navigating around existing patterns or designs that are already located on the work piece. Schwarzberger Paragraph [0018] 
Ichiyanagi and Schwarzberger fail to expressly teach that the image processing circuit is configured to the sensor configured “… to capture three-dimensional images; … the three-dimensional image, detect a change in the three-dimensional image, the change corresponding to an ingress of the appendage of a user into the operational area, wherein the ingress is indicative of a potential placement of a garment within the operational area, identify, in response to the ingress of the appendage into the operational area, a stage of operation associated with the guiding apparatus from the three- dimensional image; perform a first function with the guiding apparatus based on the stage of operation identified by the three-dimensional image data, …detect an egress of the appendage of the user out of the operational area, perform a second function in response to the egress of the appendage of the user out of the operational area, wherein the second function comprises a generation of sewing coordinates for the garment to be executed by a sewing machine, and a third function being based on the stage of operation associated with the guiding apparatus, the third function comprising the execution of an operation by the dewing machine associated with the generated sewing coordinates”. However, Noguchi describes a sewing machine including an imaging unit that captures image of at least the sewing needle and a moving object that is in close proximity of the sewing needle. Noguchi teaches:
...wherein the processing unit is configured to: Noguchi: Paragraph [0057] (“In case the stop operation is not operated on the start/stop switch 7 (No), the control unit 50 executes the imaging process (step S16) by the image sensor 9 while continuing the sewing process and executes a moving object detection process (step S17) based on the image data captured.”) [The control unit reads on “the processing unit”.]
detect a change in the … image, the change corresponding to an ingress of an appendage of a user into the operational area, Noguchi: Paragraph [0010] (“According to such configuration, when a moving object such as a finger approaches the sewing needle during a sewing operation, an image of the sewing needle and the moving object that has approached the sewing needle are captured, and the distance (proximity distance) between the sewing needle and the moving object is calculated based on the image data captured.”) Noguchi: Paragraph [0032] (“The image sensor 9 is configured by a CCD (charge coupled device) imaging element and captures images of a workpiece cloth W (refer to FIGS. 9 to 11) placed on the upper surface of the bed 1 from a substantially upward direction.”) Noguchi: Paragraph [0033] (“...the image sensor 9 obtains an image of a substantially rectangular imaging range illustrated in FIG. 10.”) Noguchi: Paragraph [0060] (“Subsequently, the control unit 50 proceeds to step S18 and judges whether or not a moving object 73 has been detected by the moving object detection process.”) [The detection of the moving object (fingers) being in an immediate proximity of the sewing needle based on the image captured reads on “detect a change in the … image, the change corresponding to an ingress of an appendage of a user”. As illustrated in FIGS. 9 and 10, the substantially rectangular imaging range on the upper surface of the bed 1 reads on “the operational area”.] wherein the ingress is indicative of a potential placement of a garment within the operational area, Noguchi: Paragraph [0033] (“When the workpiece cloth W to be sewn is placed on the upper surface of the bed 1, the image sensor 9 obtains an image of a substantially rectangular imaging range illustrated in FIG. 10. The imaging range captures ... the moving object 73 in close proximity of the sewing needle 6 in addition to the workpiece cloth W.”) Noguchi: Paragraph [0059] (“Among the objects contained in the image data immediately before sewing start, the sewing needle 6 is moved vertically with regularity, and the workpiece cloth W is moved with regularity in the sewing direction in correlation with the cloth feed movement.”) Noguchi: Paragraph [0069] (“FIG. 10 illustrates image data GD1 captured after start operation of the start/stop switch 7 and the start of normal pattern sewing. The image data GD1 contains user's fingers as moving objects 73 in addition to a portion of the workpiece cloth W...”) [The image data after start operation capturing the workpiece cloth W reads on “the ingress is indicative of a potential placement of a garment”.  The workpiece cloth within the rectangular imaging range on the upper surface of the bed reads on “within the operational area”.] 
identify, in response to the ingress of the appendage into the operational area, a stage of operation associated with the guiding apparatus from the … image, Noguchi: Paragraph [0057] (“In case the stop operation is not operated on the start/stop switch 7 (No), the control unit 50 executes the imaging process (step S16) by the image sensor 9 while continuing the sewing process and executes a moving object detection process (step S17) based on the image data captured. In the moving object detection process, the control unit 50 compares the image data captured immediately before sewing start (refer to FIG. 9), in other words, the image data containing no images of moving objects 73, and the image data captured in step S16 after sewing start (refer to FIG. 10 or FIG. 11).”) Noguchi: Paragraph [0059] (“… user’s fingers and various objects such as scissors used by the user involve irregular motion. Thus, such objects hinder safety when they come into contact with the sewing needle 6. Such being the case, the control unit 50 excludes objects assuming regular motion from the moving object 73 and detects only the objects assuming irregular motion as the moving object 73. A needle drop position N of the sewing needle 6 taken on the workpiece cloth W is predetermined in the image data.”) Noguchi: Paragraph [0071] (“FIG. 11 illustrates image data GD2 captured during the sewing operation. The image GD2 contains user's fingers in addition to the objects excluded from moving objects 73 in the moving object detection process. In the state illustrated in FIG. 11, since the proximity distance L2 is approximately 15 mm, it is highly probable that the moving object 73 will contact the sewing needle 6. Thus, the rotational speed of the sewing machine motor 56 is decelerated, the warning buzzer 59 is activated and the warning message is displayed to the liquid crystal display 8.”) [The control unit executing the imaging process while the sewing start is performed of the sewing needle 6 (FIGS. 9, 10, and 11) reads on “identify…a stage of operation associated with the guiding apparatus”.  The imaging data captured reads on “from the … image”.  The deceleration in response to the image containing the user’s fingers reads on “in response to the ingress of the appendage into the operational area”.]
perform a first function with the guiding apparatus based on the stage of operation identified by the … image data,… Noguchi: Paragraph [0057] (“Next, the control unit 50 proceeds to step S14 to execute a sewing process by driving the sewing machine motor 56.”) Noguchi: Paragraph [0060] (“Subsequently, the control unit 50 proceeds to step S18 and judges whether or not a moving object 73 has been detected by the moving object detection process... If a moving object 73 has been detected (YES), the control unit 50 proceeds to step S19 and calculates the horizontal distance between the sewing needle 6 and the moving object 73 as a proximity distance D... Then, the predetermined safety operation is executed based on the result of judgment of the proximity distance D.”) Noguchi: Paragraph [0061] (“If the proximity distance D is equal to or less than 50 mm and greater than 30 mm (50 mm≧D>30 mm), the control unit 50 proceeds to step S31 and warns the user by the warning buzzer 59. If the proximity distance D is equal to or less than 30 mm and greater than 10 mm (30 mm≧D≧10 mm), the control unit 50 proceeds to step S32 and executes a deceleration process that decelerates the rotational speed of the sewing machine motor 56 to a predetermined speed.”) Noguchi: Paragraph [0062] (“If the proximity distance D is equal to or less than 10 mm (D≦10 mm), in other words, if the moving object 73 is in immediate proximity of the sewing needle 6, the control unit 50 proceeds to step S35 and executes a release operation that blocks synchronization of the needle bar 5 and the sewing machine main shaft 18... Next, the control unit 50 proceeds to step S36 and brings the sewing machine motor 56 to an emergency halt.”)  Noguchi: Paragraph [0071] [As described above.][In response to detecting the moving object (i.e., a finger) during the sewing process, the deceleration or the halting of the sewing machine reads on “perform a first function with the guiding apparatus”.  The sewing process executed by the control unit and decelerated in response to the image containing the user’s fingers reads on “based on the stage of operation associated identified by the … image data”.]
detect the garment placed within the operational area, Noguchi: Paragraph [0033] [As described above.] Noguchi: Paragraph [0068] (“FIG. 9 illustrates image data GD0 captured immediately before the start operation of the start/stop switch 7. The image data GD0 does not contain any moving object 73 such as user's fingers whatsoever but only contains a portion of the workpiece cloth W...”) Noguchi: Paragraph [0069] [As described above.] [The capturing of the workpiece cloth within the rectangular imaging range on the upper surface of the bed reads on “detect the garment placed within the operational area”.]
detect the egress of the appendage of the user out of the operational area, Noguchi: Paragraph [0062] and FIGS. 8A, 8B and 8C (“Then, the control unit 50 warns the user of the emergency halt by activating the warning buzzer 59 (step S37) and displays a warning message to the liquid crystal display 8 (step S38). Thereafter, the control unit 50 repeats steps S11 onwards.”) Noguchi: Paragraph [0065] and FIGS. 8A, 8B and 8C (“Next, the control unit 50 proceeds to step S27 and brings the sewing machine motor 56 to an emergency halt. Then, the control unit 50 warns the user of the emergency halt by activating the warning buzzer 59 (step S28) and displays a warning message to the liquid crystal display 8 (step S29). Thereafter, the control unit 50 repeats steps S11 onwards.”) Noguchi: Paragraph [0056] (“...imaging process is executed by the image sensor 9 (step S11).”) Noguchi: Paragraph [0060] (“Subsequently, the control unit 50 proceeds to step S18 and judges whether or not a moving object 73 has been detected by the moving object detection process. If no moving object 73 has been detected (NO), the control unit 50 repeats steps S15 onwards.”) [After halting the sewing machine motor, repeating the imaging process to determine that the moving object is not detected (S17 and S18) reads on “detect the egress of the appendage of the user”.]
perform a second function in response to the egress of the appendage of the user out of the operational area, ... Noguchi: Paragraphs [0062] and [0065] and FIGS. 8A, 8B and 8C [As described above.] Noguchi: Paragraph [0056] (“In case a start operation has been operated on the start/stop switch 7 in step S12 (YES), the control unit 50 proceeds to step S13, and the image data containing the status immediately before sewing start is stored in the flash memory 54. The image data may be stored in the RAM 53 instead of the flash memory 54.”) Noguchi: Paragraph [0057] (“Next, the control unit 50 proceeds to step S14 to execute a sewing process by driving the sewing machine motor 56.”) [As shown in FIGS. 8B and 8C, after warning the user steps S29 and S38 of the detection of the moving object (i.e., a finger), the process returns to step S11 in which the process is repeated to determine whether or not the moving object is once again detected.  The start operation to execute the sewing process when no moving object is detected (S17 and S18) reads on “perform a second function in response to the egress of the appendage of the user out of the operational area”.] 
a third function being based on the stage of operation associated with the guiding apparatus, ... Noguchi: Paragraphs [0056], [0057], [0062] and [0065] and FIGS. 8A, 8B and 8C [As described above.] [The portion of the sewing process when no stop operation (S15) is operated on the start/stop switch reads on “a third function being based on the stage of operation associated with the guiding apparatus”.] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ichiyanagi, Schwarzberger, and Noguchi before them, to include in the processing circuit of Ichiyanagi the sensor being configured to capture images, detect a change in the image, the change corresponding to  an ingress of an appendage of a user into the operational area, the ingress being indicative of a potential placement of a garment within the operational area, identify, in response to the ingress of the appendage into the operational area, a stage of operation associated with the guiding apparatus from the image, performing a first function, detecting the garment placed within the operational area, detecting the egress of the appendage of the user out of the operational area, and performing a second function because the references are in the same field of endeavor and they are focused on providing a sewing machine that performs an operation related to sewing.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to provide a sewing machine capable of securing user safety when foreign objects such as user’s fingers approach the sewing needle by employing a configuration which is easy to install, provides good workability, is cost saving, and allows compact spacing. Noguchi Paragraph [0008]  The combination of the cited references would provide a sewing apparatus in which, upon detection of a user’s finger, the rotational speed of the sewing machine would either be decelerated or halted and the user would be warned thereby improving safety since the user is allowed to avoid danger by retracting his/her fingers. Noguchi Paragraph [0071]   User safety is improved since the user is allowed to avoid danger by immediate retraction of his/her fingers. Noguchi Paragraph [0072]
Ichiyanagi, Schwarzberger, and Noguchi fail to expressly teach that the image processing circuit is configured to the sensor configured “… to capture three-dimensional images; … the three-dimensional image, detect a change in the three-dimensional image…, identify… from the three-dimensional image; … the three-dimensional image data, … wherein the second function comprises a generation of sewing coordinates for the garment to be executed by a sewing machine, and …the third function comprising the execution of an operation by the dewing machine associated with the generated sewing coordinates”.  However, Tokura describes a sewing machine. Tokura teaches:
a sensor configured to monitor the operational area to capture three-dimensional images… three-dimensional image…detect a change in the three-dimensional image… identify… from the three-dimensional image;… Tokura: Paragraph [0040] (“The camera coordinate system is a three-dimensional coordinate system for the image sensor 50. The camera coordinate system 200 is schematically shown in FIG. 2. The world coordinate system 100 is a coordinate system that represents the whole of space.”) Tokura: Paragraph [0047] and FIG. 6 (“The three-dimensional coordinates for the center 110 in the world coordinate system 100 are computed by a method that applies a method that computes three-dimensional coordinates for a corresponding point of which images have been captured by cameras that are disposed at two different positions, by utilizing the parallax between the two camera positions.”) [The image sensor (“a sensor”) capturing image data to compute three-dimensional coordinates of the sewing object reads on “to capture three-dimensional images” and reads on “three-dimensional image”.]
…the three-dimensional image data… Tokura: Paragraphs [0040] and [0047] [As described above.] [The three-dimensional coordinates reads on “three-dimensional image data”.]
…
wherein the second function comprises a generation of sewing coordinates for the garment to be executed by a sewing machine, and Tokura: Paragraph [0003] (“A sewing machine is known that includes an image capture device. This sort of sewing machine computes, based on a characteristic point in an image that has been created by the image capture device, three-dimensional coordinates that describe the position of the actual characteristic point. A height coordinate is necessary for the processing that computes the three-dimensional coordinates of the characteristic point. The sewing machine therefore one of computes the three-dimensional coordinates of the characteristic point by setting a specified value for the height coordinate and computes the three-dimensional coordinates of the characteristic point by detecting a thickness of an object to be sewn (hereinafter referred to as a "sewing object").”) [The object to be sewn using the sewing machine based on the computed three dimensional coordinates reads on “sewing coordinates for the garment to be executed by the sewing machine”.]
…
the third function comprising the execution of an operation by the dewing machine associated with the generated sewing coordinates. Tokura: Paragraph [0003] [As described above.] [The object to be sewn using the sewing machine based on the computed three dimensional coordinates reads on “the execution of an operation by the sewing machine”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ichiyanagi, Schwarzberger, Noguchi, and Tokura before them, for the image of Ichiyanagi to be a three-dimensional image because the references are in the same field of endeavor and they are focused on providing a sewing machine that performs an operation related to sewing.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to acquire accurate position information from an image that has been captured by an image capture portion, without adding a new mechanism. Tokura Paragraph [0006] 
Regarding claim 15, Ichiyanagi, Schwarzberger, Noguchi, Tokura, and Sano teach all the claimed features of claim 14, from which claim 15 depends.  Tokura further teaches:
The system of claim 14, wherein the at least one sensor is capable of detecting at least one of the following: multiple layers of materials; material thickness; and material sagging. Tokura: Paragraph [0007] (“The sewing machine further includes a computing portion that computes, as position information, at least one of a thickness of the sewing object at a portion where the pattern is located and a position of the pattern on a surface of the sewing object, based on the first position, the second position, a position of the pattern in the first image, and a position of the pattern in the second image.”) 
The motivation to combine Ichiyanagi, Schwarzberger, Noguchi, and Tokura as explained in claim 14 is incorporated herein.
Regarding claim 16, Ichiyanagi, Schwarzberger, Noguchi, Tokura, and Sano teach all the claimed features of claim 14, from which claim 16 depends.  Ichiyanagi further teaches:
The guiding apparatus of claim 14, further comprising a patch training system.  Ichiyanagi: Paragraph [0043] (“At Step S17, the CPU 61 detects the color of the work cloth W that is shown in the captured image that was captured by the image sensor 50...”) Ichiyanagi: Paragraph [0045] (“At Step S19, the CPU 61 sets the color of the projected image 39 to a color that is different from the color of the work cloth W that was detected at Step S17...”) [Training the projector to learn color of a patch and project image in a color different from color of the patch ]
Regarding claim 17, Ichiyanagi, Schwarzberger, Noguchi, Tokura, and Sano teach all the claimed features of claims 14 and 16, from which claim 17 depends.  Ichiyanagi further teaches:
The guiding apparatus of claim 16, wherein the patch training system comprises a plurality of stages; and Ichiyanagi: Paragraph [0043] (“At Step S17, the CPU 61 detects the color of the work cloth W that is shown in the captured image that was captured by the image sensor 50; [0045] At Step S19, the CPU 61 sets the color of the projected image 39 to a color that is different from the color of the work cloth W that was detected at Step S17...”)
wherein the virtual light curtain is configured to instruct an action based at least on the stage during which one of the following: the ingress, the egress, and the continuing presence of the appendage of the user is detected.  Ichiyanagi: Paragraph [0047] (“At Step S23, the CPU 61 determines whether or not the user's finger has touched one of the plurality of the operation items 40. In a case where the CPU 61 determines that the user's finger has touched one of the plurality of the operation items 40 (YES at Step S23), the CPU 61 advances the processing to Step S25. In a ease where the CPU 61 determines that the user's finger has not touched one of the plurality of the operation items 40 (NO at Step S23), the CPU 61 repeats the processing at Step S23.”) [As discussed in claim 14’s rejection, Ichiyanagi teaches a barrier (virtual light curtain) mediated by projector 30 and image sensor 50 around the operational area covering operation items 40 to detect user’s finger ingress/egress/continuing presence. During an operation stage, the barrier informs CPU (perform an action) that it user’s finger ingress/egress/continuing presence is detected.]
Regarding claim 18, Ichiyanagi, Schwarzberger, Noguchi, Tokura, and Sano teach all the claimed features of claim 14, from which claim 18 depends.  Ichiyanagi further teaches:
The guiding apparatus of claim 14, further comprising an augmented reality system. Ichiyanagi: Paragraph [0026] (“A projector 30 projects a projected image 39 that is shown in FIGS. 5 and 8 onto one of the bed 1 and the work cloth W that has been placed on the bed 1...”) Ichiyanagi: Paragraph [0032] (“The projected image 39 includes operation items 40. The operation items 40 include a sewing start-and-stop item 41, a reverse stitch item 42, a cut thread item 43, a presser foot up-and-down item 44, and a needle bar up-and-down item 45. As will be explained in detail later, when the user designates one of the operation items 41 to 45, an operation that corresponds to the designated item is performed.”) 
Regarding claim 20, Ichiyanagi, Schwarzberger, Noguchi, Tokura, and Sano teach all the claimed features of claims 14 and 18, from which claim 20 depends.  Ichiyanagi further teaches:
The guiding apparatus of claim 18, further comprising a multi-patch multi-view system comprising a plurality of stages, wherein the virtual light curtain is configured to perform an action based on the stage during which one of the following: the ingress, the egress, and the continuing presence of an object is detected. Ichiyanagi: Paragraph [0025] (“The LCD 5 may display (multi-view), for example, a plurality of types of embroidery patterns (multi-patch) and input keys for inputting sewing conditions...”) [As discussed in claim 14’s rejection, Ichiyanagi teaches a barrier (virtual light curtain) mediated by projector 30 and image sensor 50 around the operational area covering operation items 40 to detect user’s finger ingress/egress/continuing presence. During an operation stage, the barrier informs CPU (perform an action) that user’s finger ingress/egress/continuing presence is detected.] Ichiyanagi: Paragraph [0047] (“At Step S23, the CPU 61 determines whether or not the user's finger has touched one of the plurality of the operation items 40. In a case where the CPU 61 determines that the user's finger has touched one of the plurality of the operation items 40 (YES at Step S23), the CPU 61 advances the processing to Step S25. In a ease where the CPU 61 determines that the user's finger has not touched one of the plurality of the operation items 40 (NO at Step S23), the CPU 61 repeats the processing at Step S23;...”) Further, there are plurality of operation stages: Ichiyanagi: Paragraph [0050] (“In a case where the sewing start-and-stop item 41 is detected at Step S25 while the rotation of the sewing machine motor 78 is stopped, that is, while the sewing is stopped, the CPU 61 starts the sewing operation by starting the rotation of the sewing machine motor 78. That starts the rotation of the drive shaft. In contrast, in a case where the sewing start-and-stop item 41 is detected at Step S25 while the sewing machine motor 78 is rotating, that is, while the sewing operation is in progress, the CPU 61 stops the sewing operation by stopping the rotation of the sewing machine motor 78.”)

Claim 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ichiyanagi, Schwarzberger, Noguchi, Tokura, Sano, and further in view of US Patent Publication No. 2008/0289552 A1 to Kawaguchi et al. (“Kawaguchi”). 
Regarding claim 4, Ichiyanagi, Schwarzberger, Noguchi, Tokura, and Sano teach all the claimed features of claim 1, from which claim 4 depends.  Ichiyanagi, Schwarzberger, Noguchi, Tokura, and Sano fail to expressly teach “the first function, the second function, and the third function is further performed in response to a facial expression detection”. However, Kawaguchi describes a sewing machine including a sewing controller that controls sewing machine components, an imaging element capable of capturing facial images of a sewing machine user. Kawaguchi teaches:
The system of claim 1, wherein the first function, the second function, and the third function are further performed in response to a facial expression detection. Kawaguchi: Paragraph [0051] (“Thus, gesture expression of the user, in this case, the opened mouth expression is captured as the image data, which is processed into recognition image data by the recognition image process. Then, the recognition image data is mapped with the instruction “stop sewing”, and stored in gesture expression memory 19 c (S33).”) Kawaguchi: Paragraph [0052] (“Next, a message is displayed on LCD 10 that reads “wink” (S34), whereupon the user responsively faces image sensor 12 with a wink and presses the shoot key (S35: Yes). Thus, the gesture expression of the user, in this case, the wink, is captured as the image data, which is processed into recognition image data by the recognition image process. Then, the recognition image data is mapped with the instruction “start sewing”, and stored in gesture expression memory 19 c (S36).”) Kawaguchi: Paragraph [0053] (“Next, a message is displayed on LCD 10 that reads “stick out your tongue” (S37), whereupon the user responsively faces image sensor 12 with his/her tongue sticking out and presses the shoot key (S38: Yes). Thus, the gesture expression of the user, in this case, the stuck out tongue, is captured as the image data, which is processed into recognition image data by the recognition image process. Then, the recognition image data is mapped with the instruction “form reverse stitch”, and stored in gesture expression memory 19 c (S39).”) [The stop sewing in response to opened mouth reads on “the first function... are further performed in response to a facial expression detection”, the start sewing in response to a wink reads on “the second function.... is further performed in response to a facial expression detection”, and the form reverse stitch performed in response to the tongue sticking out reads on “the third function is further performed in response to a facial expression detection”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ichiyanagi, Schwarzberger, Noguchi, Tokura, Sano, and Kawaguchi before them, to include in the sewing machine of Ichiyanagi and the performing functions of Noguchi for the first function, the second function, and the third function to be further performed in response to a facial expression detection because the references are in the same field of endeavor and they are focused on providing a sewing machine that performs an operation related to sewing.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to improve usability of the sewing machine by allowing control of the sewing machine components under settings that are suitable to the technical skills of each user of the sewing machine even when a single sewing machine is shared by multiple users of various technical skills. Kawaguchi Paragraph [0007]
Regarding claim 10, Ichiyanagi, Schwarzberger, Noguchi, Tokura, and Sano teach all the claimed features of claims 8 and 9, from which claim 10 depends.  Ichiyanagi, Schwarzberger, Noguchi, Tokura, and Sano fail to expressly teach “the first action, the second action, and the third action is further performed in response to a facial expression detection”. However, Kawaguchi describes a sewing machine including a sewing controller that controls sewing machine components, an imaging element capable of capturing facial images of a sewing machine user. Kawaguchi teaches:
The method of claim 9, wherein the first action, the second action, and the third action is further performed in response to a facial expression detection. Kawaguchi: Paragraph [0051] (“Thus, gesture expression of the user, in this case, the opened mouth expression is captured as the image data, which is processed into recognition image data by the recognition image process. Then, the recognition image data is mapped with the instruction “stop sewing”, and stored in gesture expression memory 19 c (S33).”) Kawaguchi: Paragraph [0052] (“Next, a message is displayed on LCD 10 that reads “wink” (S34), whereupon the user responsively faces image sensor 12 with a wink and presses the shoot key (S35: Yes). Thus, the gesture expression of the user, in this case, the wink, is captured as the image data, which is processed into recognition image data by the recognition image process. Then, the recognition image data is mapped with the instruction “start sewing”, and stored in gesture expression memory 19 c (S36).”) Kawaguchi: Paragraph [0053] (“Next, a message is displayed on LCD 10 that reads “stick out your tongue” (S37), whereupon the user responsively faces image sensor 12 with his/her tongue sticking out and presses the shoot key (S38: Yes). Thus, the gesture expression of the user, in this case, the stuck out tongue, is captured as the image data, which is processed into recognition image data by the recognition image process. Then, the recognition image data is mapped with the instruction “form reverse stitch”, and stored in gesture expression memory 19 c (S39).”) [The stop sewing in response to opened mouth reads on “the first action... is further performed in response to a facial expression detection”, the start sewing in response to a wink reads on “the second action.... is further performed in response to a facial expression detection”, and the form reverse stitch performed in response to the tongue sticking out reads on “the third action is further performed in response to a facial expression detection”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ichiyanagi, Schwarzberger, Noguchi, Tokura, Sano, and Kawaguchi before them, to include in the sewing machine of Ichiyanagi and the performing functions of Noguchi for the first function, the second function, and the third function to be further performed in response to a facial expression detection because the references are in the same field of endeavor and they are focused on providing a sewing machine that performs an operation related to sewing.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to improve usability of the sewing machine by allowing control of the sewing machine components under settings that are suitable to the technical skills of each user of the sewing machine even when a single sewing machine is shared by multiple users of various technical skills. Kawaguchi Paragraph [0007]

Claims 6, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ichiyanagi, Schwarzberger, Noguchi, Tokura, Sano, and further in view of JP 200711123A to Matsuzawa (“Matsuzawa”). 
Regarding claim 6, Ichiyanagi, Schwarzberger, Noguchi, Tokura, and Sano teach all the claimed features of claim 1, from which claim 6 depends.  Ichiyanagi further teaches:
The system of claim 1, wherein the system is operatively interfaced with a patch library system, ... Ichiyanagi: Paragraph [0025] (“The LCD 5 may display, for example, a plurality of types of embroidery patterns and input keys for inputting sewing conditions. By touching the positions on the touch panel 16 that correspond to the embroidery patterns and the input keys that are displayed on the LCD 5, the user can select the embroidery patterns and the sewing conditions...”) [selectable patterns library = patch library]
Ichiyanagi, Schwarzberger, Noguchi, Tokura, and Sano fail to expressly teach that the patch library system comprising “a patch tacking feature configured to provide instruction to the system to sew a plurality of preliminary stitches at a plurality of strategic points on a patch to secure the patch to a garment”. However, Matsuzawa describes a sewing machine that can easily embed a patch. Matsuzawa teaches:
...the patch library system comprising a patch tacking feature configured to provide instruction to the system to sew a plurality of preliminary stitches at a plurality of strategic points on a patch to secure the patch to a garment. Matsuzawa: Paragraph [0005] (“Sewing data creation means for creating sewing data composed of temporary sewing data corresponding to the outer shape of the emblem and the emblem sewing data based on the contour line displayed and displayed, and based on the sewing data created by the sewing data creation means And control means for controlling the operation of each part of the sewing machine, and embroidery is sewn on the workpiece.”) Matsuzawa: Paragraph [0025] (“The CPU 101 performs various control programs for the embroidery sewing machine stored in the ROM 102 and the external storage device 104 in accordance with operation signals input from the key matrix 16, various setting signals input from the operation panel 20, various data, and the like.”) [The data stored in the ROM to be performed by the CPU for the embroidery reads on “the patch library system”.  The temporary sewing data reads on “preliminary stitches”. The sewing data corresponding to the outer shape of the emblem and the contour line reads on “strategic points on a patch”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ichiyanagi, Schwarzberger, Noguchi, Tokura, Sano, and Matsuzawa before them, to include in the patch library system of Ichiyanagi a patch tacking feature configured to provide instruction to the system to sew a plurality of preliminary stitches at a plurality of strategic points on a patch to secure the patch to a garment because the references are in the same field of endeavor and they are focused on providing a sewing machine that performs an operation related to sewing.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification so that it is possible to draw an outline line that suitably corresponds to the actual outline shape of the emblem in the display area of the display means. The sewing machine can create sewing data composed of temporary sewing data corresponding to the outer shape of the emblem and the embroidery data based on the outer shape drawn in the display area, without increasing manufacturing costs. Matsuzawa Paragraphs [0003] and [0006]
Regarding claim 7, Ichiyanagi, Schwarzberger, Noguchi, Tokura, Sano, and Matsuzawa teach all the claimed features of claims 1 and 6, from which claim 7 depends.  Ichiyanagi further teaches:
The system of claim 6, wherein the system is configured to detect a presence of the appendage of the user during the stage of the operation of the patch library system; and wherein the system is further configured to perform an action based at least on the stage during which the presence of the object is detected. Ichiyanagi: Paragraph [0025] (“By touching the positions on the touch panel 16 that correspond to the embroidery patterns and the input keys that are displayed on the LCD 5, the user can select the embroidery patterns and the sewing conditions...”) -  a patterns library (patch library) is in operating stage to guide sewing operation when patterns to be sewn are selected from the library; Ichiyanagi: Paragraph [0032] (“The projected image 39 includes operation items 40. The operation items 40 include a sewing start-and-stop item 41, a reverse stitch item 42, a cut thread item 43, a presser foot up-and-down item 44, and a needle bar up-and-down item 45. As will be explained in detail later, when the user designates one of the operation items 41 to 45, an operation that corresponds to the designated item is performed;  Ichiyanagi: Paragraph [0048] (“At Step S25, the CPU 61 detects the operation item 40 that the user’s finger has touched (presence of the appendage), among the plurality of the operation items 40 that are projected onto the work cloth W by the projector 30 ...”)  [when user finger is detected as having touched one of operation items 40, for example item 41 “start”, during the operating stage of the patterns library, the system starts sewing (perform an action) the patterns selected from the library.]
Regarding claim 12, Ichiyanagi, Schwarzberger, Noguchi, Tokura, and Sano teach all the claimed features of claims 8 and 11, from which claim 12 depends.  Ichiyanagi further teaches:
The method of claim 11, wherein the guiding apparatus is operatively interfaced with a patch library system,... Ichiyanagi: Paragraph [0025] (“The LCD 5 may display, for example, a plurality of types of embroidery patterns and input keys for inputting sewing conditions. By touching the positions on the touch panel 16 that correspond to the embroidery patterns and the input keys that are displayed on the LCD 5, the user can select the embroidery patterns and the sewing conditions...”) [selectable patterns library = patch library]
Ichiyanagi, Schwarzberger, Noguchi, Tokura, and Sano fail to expressly teach that the patch library system comprising “a patch tacking feature configured to provide instruction to the system to sew a plurality of preliminary stitches at a plurality of strategic points on a patch to secure the patch to a garment”. However, Matsuzawa describes a sewing machine that can easily embed a patch. Matsuzawa teaches:
...the patch library system comprising a patch tacking feature configured to provide instruction to the system to sew a plurality of preliminary stitches at a plurality of strategic points on a patch to secure the patch to a garment. Matsuzawa: Paragraph [0005] (“Sewing data creation means for creating sewing data composed of temporary sewing data corresponding to the outer shape of the emblem and the emblem sewing data based on the contour line displayed and displayed, and based on the sewing data created by the sewing data creation means And control means for controlling the operation of each part of the sewing machine, and embroidery is sewn on the workpiece.”) Matsuzawa: Paragraph [0025] (“The CPU 101 performs various control programs for the embroidery sewing machine stored in the ROM 102 and the external storage device 104 in accordance with operation signals input from the key matrix 16, various setting signals input from the operation panel 20, various data, and the like.”) [The data stored in the ROM to be performed by the CPU for the embroidery reads on “the patch library system”.  The temporary sewing data reads on “preliminary stitches”. The sewing data corresponding to the outer shape of the emblem and the contour line reads on “strategic points on a patch”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ichiyanagi, Schwarzberger, Noguchi, Tokura, Sano, and Matsuzawa before them, to include in the patch library system of Ichiyanagi a patch tacking feature configured to provide instruction to the system to sew a plurality of preliminary stitches at a plurality of strategic points on a patch to secure the patch to a garment because the references are in the same field of endeavor and they are focused on providing a sewing machine that performs an operation related to sewing.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification so that it is possible to draw an outline line that suitably corresponds to the actual outline shape of the emblem in the display area of the display means. The sewing machine can create sewing data composed of temporary sewing data corresponding to the outer shape of the emblem and the embroidery data based on the outer shape drawn in the display area, without increasing manufacturing costs. Matsuzawa Paragraphs [0003] and [0006]
Regarding claim 13, Ichiyanagi, Schwarzberger, Noguchi, Tokura, Sano, and Matsuzawa teach all the claimed features of claim 12, from which claim 13 depends.  Ichiyanagi further teaches:
The method of claim 12, wherein the guiding apparatus is configured to detect a presence of the appendage of the user during the stage of operation of the patch library system, the stage comprising at least one of a training stage, a placement stage, a locating stage, an operating stage, and a verification stage; and wherein the action is configured to correspond to the stage during which the presence of the object is detected. Ichiyanagi: Paragraph [0025] (“By touching the positions on the touch panel 16 that correspond to the embroidery patterns and the input keys that are displayed on the LCD 5, the user can select the embroidery patterns and the sewing conditions...”) [A patterns library (patch library) is in operating stage to guide sewing operation when patterns to be sewn are selected from the library.] Ichiyanagi: Paragraph [0032] (“The projected image 39 includes operation items 40. The operation items 40 include a sewing start-and-stop item 41, a reverse stitch item 42, a cut thread item 43, a presser foot up-and-down item 44, and a needle bar up-and-down item 45. As will be explained in detail later, when the user designates one of the operation items 41 to 45, an operation that corresponds to the designated item is performed...”) Ichiyanagi: Paragraph [0048] (“At Step S25, the CPU 61 detects the operation item 40 that the user’s finger has touched [presence of an object], among the plurality of the operation items 40 that are projected onto the work cloth W by the projector 30...”) [When user finger is detected as having touched one of operation items 40, for example item 41 “start”, during the operating stage of the patterns library, the system starts sewing (perform an action) the patterns selected from the library.]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2014/0366788 A1 to Albano et al. describes a method for user-defined lock stitches, the method comprising allowing a user to create a user-defined stitch pattern comprising a defined size. The method further includes storing the user-defined stitch pattern as a custom stitch pattern that can be inserted into a design at the defined size. The user-defined stitch pattern may include a tie-in, tie-off stitch pattern. The method may further include generating and sewing stitch coordinates for the custom stitch pattern.
US Patent Publication No. 2017/0316590 A1 to Kongo describes a sewing data generating unit acquires embroidery frame information and a mark alignment region displayed on a display unit for guiding multiple marks that define an embroidery region of the embroidery frame. When the marks are all positioned within the mark alignment region displayed on the display unit, the sewing data generating apparatus acquires an image of the embroidery frame and a sewing target mounted on a base cloth mounted on the embroidery frame. The sewing data generating apparatus performs image analysis based on a correspondence between the acquired information with respect to the embroidery frame and the marks in the acquired image, so as to determine the embroidery region of the embroidery frame. The sewing data generating apparatus generates outline data for the sewing target based on the determined embroidery region. This allows an applique to be sewn at an accurate position without a need to prepare dedicated data.

Applicant's claim amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M. CHOI/Patent Examiner, Art Unit 2117